EXHIBIT 10.1

FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

This is a FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
October 11, 2005, among IXIS REAL ESTATE CAPITAL INC., a New York corporation
(“Buyer”) and NEW CENTURY MORTGAGE CORPORATION, a California corporation
(“NCMC”), NC RESIDUAL II CORPORATION, a Delaware corporation (“NCRC”), NC
CAPITAL CORPORATION, a California corporation (“NCCC”), NEW CENTURY CREDIT
CORPORATION, a California corporation (“New Century”) and HOME123 CORPORATION, a
California corporation (“Home123”, and together with NCMC, NCRC, NCCC and New
Century, “Seller”).

WHEREAS, the Seller and the Buyer are parties to that certain Third Amended and
Restated Master Repurchase Agreement, dated as of September 10, 2004, as amended
by the Amendment and Joinder to the Third Amended and Restated Master Repurchase
Agreement, dated as of September 29, 2004, Amendment No. 2, dated as of
January 10, 2005, Amendment No. 3, dated as of March 7, 2005, Amendment No. 4,
dated as of May 5, 2005, Amendment No. 5, dated as of May 27, 2005 and Amendment
No. 6, dated as of July 31, 2005, each by and between Seller and Buyer (the
“Existing Repurchase Agreement” and as amended by this Fourth Amended and
Restated Master Repurchase Agreement, as may be amended from time to time, the
“Repurchase Agreement”).

WHEREAS the Seller has requested Buyer to agree to amend certain provisions of
the Third Amended and Restated Repurchase Agreement as set forth in this Fourth
Amended and Restated Master Repurchase Agreement. The Buyer is willing to agree
to such amendments, but only on the terms and subject to the conditions set
forth in this Fourth Amended and Restated Master Repurchase Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:



  1.   APPLICABILITY

From time to time the parties hereto may enter into transactions (“Committed
Transactions”) in which Seller agrees to transfer to Buyer Mortgage Loans
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Mortgage Loans at a date certain not later than
364 days after the date of transfer, against the transfer of funds by Seller.
Additionally, from time to time, Buyer is prepared to consider entering into
additional transactions (“Uncommitted Transactions”) in which Seller agrees to
transfer to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on
demand by Buyer, against the transfer of funds by Seller. Each such Committed
Transaction and Uncommitted Transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement, unless otherwise agreed
in writing.



  2.   DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Agreement in the
singular to have the same meanings when used in the plural and vice versa).
Terms otherwise not defined herein shall have the meanings assigned thereto in
the Custodial and Disbursement Agreement.

“40/30 Mortgage Loan” shall mean a Mortgage Loan with a balloon payment feature
that requires principal and interest payments sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than 40 years from commencement of amortization. Buyer reserves the right
to impose a sub-limit with respect to 40/30 Mortgage Loans hereunder upon five
(5) Business Days written notice from Buyer to Seller; provided any 40/30
Mortgage Loans previously purchased hereunder at the time of the creation of any
40/30 Mortgage Loan sub-limit shall not be subject to such sub-limit but any
additional 40/30 Mortgage Loans to be purchased thereafter in excess of any such
sub-limit shall be deemed to have an Asset Value of zero until such time that
there is no longer a violation of such sub-limit hereunder.

“Acceptable Correspondent” shall mean a correspondent not rejected by Buyer in
its sole discretion. Seller shall inform Buyer of any new proposed Acceptable
Correspondent at least 5 Business Days prior to requesting a purchase of any
related Correspondent Loan.

“Account Agreement” shall mean that certain Account Agreement, dated as of
September 10, 2004, as amended by that certain Amendment and Joinder to Account
Agreement, dated as of September 29, 2004, by and among NCCC, NCMC, NCRC, New
Century, Buyer and the Bank, and that certain Second Amendment and Joinder to
Account Agreement, dated as of October 11, 2005, by and among NCCC, NCMC, NCRC,
New Century, Home123, Buyer and the Bank, as the same shall be modified and
supplemented and in effect from time to time.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief which is not
discharged within thirty (30) days; (ii) the seeking or consenting to the
appointment of a receiver, trustee, custodian or similar official for such
Person or any substantial part of the property of such Person; (iii) the
appointment of a receiver, conservator, or manager for such Person by any
governmental agency or authority having the jurisdiction to do so; (iv) the
making or offering by such Person of a composition with its creditors or a
general assignment for the benefit of creditors; (v) the admission by such
Person of its inability to pay its debts or discharge its obligations as they
become due or mature; or (vi) that any governmental authority or agency or any
person, agency or entity acting or purporting to act under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the executive officers
of such Person or the ultimate parent of such Person or to curtail its authority
in the conduct of the business of such Person.

“Additional Purchased Assets” shall mean Mortgage Loans or cash provided by
Seller to Buyer or its designee pursuant to Section 4.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Agreement” shall mean this Fourth Amended and Restated Master Repurchase
Agreement, as the same may be further amended, supplemented or otherwise
modified in accordance with the terms hereof.

“ALTA” shall mean the American Land Title Association.

“Appraised Value” shall mean (i) the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property, or (ii) with respect to any Second Lien Mortgage Loan, the
value described pursuant to clause (i) and if no appraisal was made, then the
value set forth in the AVM supplied.

“Asset Schedule and Exception Report” shall have the meaning assigned thereto in
the Deutsche Custodial and Disbursement Agreement.

“Asset Value” shall mean as of any date of determination with respect to each
Eligible Asset, the lesser of (a) the Purchase Percentage multiplied by the
Market Value of such Mortgage Loan as of such date of determination, and (b) the
outstanding principal balance of such Eligible Asset as of such date of
determination; provided, that, the following additional limitations on Asset
Value shall apply:



  (1)   the aggregate Asset Value of Wet-Ink Mortgage Loans may not exceed the
Wet-Ink Sub-Limit at any time;



  (2)   the aggregate Asset Value of Second Lien Mortgage Loans may not exceed
the Second Lien Sub-Limit at any time;



  (3)   the aggregate Asset Value of Manufactured Home Mortgage Loans may not
exceed the Manufactured Home Sub-Limit at any time;



  (4)   the aggregate Asset Value of a single Mortgage Loan may not exceed the
Mortgage Loan Sub-Limit;



  (5)   the aggregate Asset Value of Jumbo Mortgage Loans may not exceed the
Jumbo Sub-Limit at any time;



  (6)   the aggregate Asset Value of Jumbo(500) Mortgage Loans may not exceed
the Jumbo(500) Sub-Limit at any time;



  (7)   the aggregate Asset Value of Jumbo(750) Mortgage Loans may not exceed
the Jumbo(750) Sub-Limit at any time;



  (8)   the aggregate Asset Value of Super Jumbo Mortgage Loans may not exceed
the Super Jumbo Sub-Limit at any time;



  (9)   the aggregate Asset Values of C Credit Mortgage Loans and C Minus Credit
Mortgage Loans may not exceed the C/C- Credit Sub-Limit at any time;



  (10)   the aggregate Asset Value of Non-owner Occupied Mortgage Loans may not
exceed the Non-Owner Occupied Sub-Limit;



  (11)   the aggregate Asset Value of Condominium Mortgage Loans and PUD
Mortgage Loans may not exceed the Condominium and PUD Sub-Limit at any time;



  (12)   the aggregate Asset Value of all FICO Loans owned hereunder by Buyer as
of such date of determination may not exceed the FICO Sub-Limit;



  (13)   the aggregate Asset Value of all Interest-Only Loans owned hereunder by
Buyer as of such date of determination may not exceed the Interest-Only
Sub-Limit;



  (14)   the aggregate Asset Value of all AVM Mortgage Loans owned hereunder by
Buyer as of such date of determination may not exceed the AVM Sub-Limit; and



  (15)   the Asset Value shall be deemed to be zero with respect to each
Mortgage Loan (i) in respect of which there is a breach of a representation and
warranty set forth in Schedule 1 (assuming each representation and warranty is
made as of the date Asset Value is determined), (ii) in respect of which there
is a delinquency in the payment of principal and/or interest which continues for
a period in excess of twenty nine (29) calendar days (without regard to any
applicable grace periods), (iii) which has not been repurchased by Seller by the
earlier to occur of (A) the Termination Date and (B) the 180th day after the
date on which it is first purchased by Buyer, (iv) which has been released from
the possession of Custodian under the Custodial and Disbursement Agreement to
Seller for a period in excess of ten (10) calendar days, (v) which exceed the
limitations on Asset Value set forth above or (vi) which is a Wet-Ink Mortgage
Loan, for which Custodian has failed to receive the related Mortgage Documents
by the eighth (8th) Business Day following the applicable Origination Date of
such Wet-Ink Mortgage Loan.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage in blank, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect the assignment of the Mortgage
to Buyer.

“AVM” shall mean, solely in connection with a Second Lien Mortgage Loan, an
automated valuation model, conducted in accordance with the Underwriting
Guidelines provided by the vendors set forth on Schedule 3 and in the categories
as set forth on Schedule 3, as may be amended from time to time to add vendors
approved by Buyer in its sole discretion. The use of AVM’s in lieu of appraisals
must be strictly in accordance with Underwriting Guidelines approved by Buyer in
its sole discretion.

“AVM Mortgage Loan” shall mean a Second Lien Mortgage Loan subject to an AVM
valuation.

“AVM Sub-Limit” shall mean an amount equal to the product of 5% and the Maximum
Amount; provided Buyer shall have the right, upon five (5) Business Days written
notice to Seller, from time to time, to reduce the AVM Sub-Limit to zero.

“Bank” shall mean Union Bank of California, N.A., a national banking
association, and its successors in interest, or such other depository
institution as may be acceptable to Buyer in its sole discretion, and their
respective successors in interest.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in the State of New York (or state in which any of Custodian,
Disbursement Agent, Seller or Buyer is located) is authorized or obligated by
law or executive order to be closed.

“Buyer” shall mean IXIS Real Estate Capital Inc., a New York corporation, and
its successors in interest and assigns.

“C Credit Mortgage Loan” shall mean each Mortgage Loan originated in accordance
with the Underwriting Guidelines criteria for “C” credit mortgage loans.

“C/C- Credit Sub-Limit” shall mean an amount equal to the product of 9% and the
Maximum Amount.

“C Minus Credit Mortgage Loans” shall mean each Mortgage Loan originated in
accordance with the Underwriting Guidelines criteria for “C-” credit mortgage
loans.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash” shall mean all cash and Cash Equivalents, as shown on the balance sheet
of Seller prepared in accordance with GAAP.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. (“S&P”) or P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
(“Moody’s”) and in either case maturing within 90 days after the day of
acquisition, (e) securities with maturities of 90 days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Change of Control” shall mean the occurrence, after the Effective Date, of any
of the following circumstances: (a) Guarantor not owning, directly or
indirectly, all of the issued and outstanding capital stock of NCMC; or (b) any
Person, or two or more Persons acting in concert, other than the Management
Shareholders, acquiring beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of Guarantor (or other
securities convertible into such securities) representing 35% or more of the
combined voting power of all securities of Guarantor entitled to vote in the
election of directors; or (c) any Person, or two or more Persons acting in
concert, other than the Management Shareholders, acquiring by contract or
otherwise, or entering into a contract or arrangement which upon consummation
will result in its or their acquisition of and, control over securities of
Guarantor (or other securities convertible into such securities) representing
35% or more of the combined voting power of all securities of Guarantor entitled
to vote in the election of directors.

“Class” shall mean with respect to a Purchased Asset, the designation of such
Purchased Asset as one or more of the following: (i) a Mortgage Loan, (ii) a
Wet-Ink Mortgage Loan, (iii) a Second Lien Mortgage Loan, (iv) a Jumbo(500)
Mortgage Loan, (v) a Jumbo(750) Mortgage Loan, (vi) a Super Jumbo Mortgage Loan,
(vii) a C Credit Mortgage Loan, (viii) a C Minus Credit Mortgage Loan, (ix) a
Non-owner Occupied Mortgage Loan, (x) a Manufactured Home Mortgage Loan, (xi) a
Condominium Mortgage Loan, (xii) a PUD Mortgage Loan, (xiii) a FICO Loan,
(xiv) an Interest-Only Loan, (xv) a 40/30 Mortgage Loan and/or (xvi) an AVM
Mortgage Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean the account established by the Bank subject to
an Account Agreement, into which all Income shall be deposited.

“Combined Loan-to-Value Ratio or CLTV” shall mean with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the lesser of the Appraised
Value of the Mortgage Property as of the Origination Date or the purchase price
of the Mortgaged Property if the related Mortgaged Property was purchased within
twelve (12) months prior to the Origination Date.

“Committed Transaction” as defined in the recitals hereto.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with Seller within the meaning of Section 4001 of
ERISA or is part of a group which includes Seller and which is treated as a
single employer under Section 414 of the Code.

“Condominium Mortgage Loan” shall mean an Eligible Asset secured by a
Residential Dwelling which is a unit in a condominium project.

“Condominium and PUD Sub-Limit” shall mean an amount not to exceed $150,000,000;
provided Buyer shall have the right, upon five (5) Business Days written notice
to Seller, from time to time to reduce the Condominium and PUD Sub-Limit to an
amount not less than 15% of the outstanding Purchase Price of the Transactions
as of the last Business Day of the previous month.

“Confirmation” shall have the meaning specified in Section 3(c).

“Correspondent Loan” shall mean an Eligible Asset, which in no event may be a
Wet-Ink Mortgage Loan, originated by an Acceptable Correspondent. Correspondent
Loans shall require a separate Transaction Request from that in connection with
any other Eligible Asset.

“Custodial and Disbursement Agreement” shall mean that certain Custodial and
Disbursement Agreement, dated as of May 10, 2002, as amended by that certain
Amendment and Joinder to Custodial and Disbursement Agreement, dated as of
September 10, 2004, by and among Buyer, NCCC, NCRC, NCMC, Disbursement Agent and
Custodian, that certain Second Amendment and Joinder to Custodial and
Disbursement Agreement, dated as of September 29, 2004, by and among Buyer,
NCCC, NCRC, NCMC, New Century, Disbursement Agent and Custodian, and that
certain Third Amendment and Joinder to Custodial and Disbursement Agreement,
dated as of October 11, 2005, by and among Buyer, NCCC, NCRC, NCMC, New Century,
Home123, Disbursement Agent and Custodian, as the same shall be modified and
supplemented and in effect from time to time.

“Custodial Identification Certificate” shall have the meaning assigned thereto
in the Custodial and Disbursement Agreement.

“Custodian” shall mean Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, as custodian under the Custodial
and Disbursement Agreement, and any successor Custodian under the Custodial and
Disbursement Agreement.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, a national
banking association, and its successors in interest, as disbursement agent under
the Custodial and Disbursement Agreement, and any successor Disbursement Agent
under the Custodial and Disbursement Agreement.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 27 with respect to any or all of the Mortgage
Loans, as desired by Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution). Any document that
requires signature that is delivered by Electronic Transmission via email that
includes the sender’s name shall satisfy such signature requirement.

“Eligible Asset” shall mean a Mortgage Loan, including a Wet-Ink Mortgage Loan,
(i) as to which the representations and warranties in Schedule 1 attached hereto
are true and correct, (ii) which is underwritten strictly in accordance with the
Underwriting Guidelines of Seller, and (iii) which is secured by a Residential
Dwelling.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

“Eurodollar Rate” shall mean, with respect to each day a Transaction is
outstanding, the rate per annum equal to the rate appearing at page 5 of the
Telerate Screen as one-month LIBOR at or about 9:00 a.m., New York time, on such
date (and if such date is not a Business Day, the Eurodollar Rate in effect on
the Business Day immediately preceding such date), and if such rate shall not be
so quoted, the average rate per annum at which three mutually acceptable banks
are offered Dollar deposits at or about 9:00 a.m., New York City time, on such
date by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of its Transactions are then
being conducted for delivery on such day for a period of thirty (30) days and in
an amount comparable to the amount of the Transactions to be outstanding on such
day. The Eurodollar Rate shall be reset by Buyer as described above and Buyer’s
determination of Eurodollar Rate shall be conclusive upon the parties absent
manifest error on the part of Buyer

“Event of Default” has the meaning specified in Section 12.

“Excess Margin” has the meaning specified in Section 3(o).

“Existing Financing Facilities” has the meaning specified in Section 10(t).

“Fannie Mae” shall mean the Federal National Mortgage Association, and its
successors in interest.

“FICO Loan” shall mean a Mortgage Loan with a FICO score less than 550 and
greater than or equal to 500.

“FICO Sub-Limit” shall mean an amount not to exceed $127,500,000; provided Buyer
shall have the right, upon five (5) Business Days written notice to Seller, from
time to time, to reduce the FICO Sub-Limit to an amount not less than 15% of the
outstanding Purchase Price of the Transactions as of the last Business Day of
the previous month.

“Foreclosed Loan” shall mean a loan the property securing which has been
foreclosed upon by Seller.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation, and its
successors in interest.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over NCCC, NCRC, NCMC, New
Century, Home123, Guarantor, any of their respective Subsidiaries or any of
their properties.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well another Person, to purchase
assets, goods, securities or services, or to agree to take-or-pay arrangement or
otherwise); provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) obligations to make servicing advances for delinquent taxes and
insurance, or other obligations in respect of a Mortgaged Property, or other
principal and interest advances made in the ordinary course of servicing the
Mortgage Loans. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor” shall mean New Century Financial Corporation, f/k/a, New Century
REIT, Inc., a Maryland corporation.

“Guaranty” shall mean the Guaranty, dated as of September 29, 2004, made by
Guarantor in favor of Buyer.

“Home123” shall mean Home123 Corporation, a California corporation, and its
successors in interest.

“Income” shall mean, with respect to any Mortgage Loan at any time, all
collections and proceeds on or in respect of the Mortgage Loans, including,
without limitation, any principal thereof then payable and all interest or other
distributions payable thereon less any related servicing fee(s) charged by
Servicer.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
Guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(h) Indebtedness of general partnerships of which such Person is a general
partner; and (i) Capital Lease Obligations of such Person; provided, however,
that for any period, the aggregate Indebtedness of the Guarantor during such
period maintained in accordance with GAAP shall be calculated less the aggregate
amount of any such Indebtedness that is reflected on the balance sheet of the
Guarantor in respect of obligations incurred pursuant to a securitization
transaction, solely to the extent such obligations are secured by the assets
securitized thereby and are non-recourse to the Guarantor. In the event that any
Indebtedness would be excluded from the calculation of Indebtedness but for the
existence of recourse, the Guarantor shall be entitled nonetheless to exclude
the amount of such Indebtedness that is not subject to recourse. The amount of
any recourse shall be the stated or determinable amount thereof or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the Guarantor in good faith. Any calculations of
Indebtedness provided pursuant to this Agreement shall also separately set forth
any Indebtedness of Guarantor excluded from such calculation pursuant to the
proviso in the definition thereof.

“Interest-Only Loan” shall mean any Mortgage Loan as to which scheduled payments
only include interest for an initial period of not more than 10 years, after
which such Mortgage Loan will fully amortize to maturity.

“Interest-Only Sub-Limit” shall mean $425,000,000; provided Buyer shall have the
right, upon five (5) Business Days written notice to Seller, from time to time,
to reduce the Interest-Only Sub-Limit to an amount not less than 50% of the
outstanding Purchase Price of the Transactions as of the last Business Day of
the previous month.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of US Treasury securities, or futures
contract, or options related contract, or interest rate swap, cap or collar
agreement or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, either
generally or under specific contingencies and acceptable to Buyer.

“Investment” shall mean with respect to any Person, any direct or indirect
purchase or other acquisition by that Person of a beneficial interest in stock
or other securities of any other Person, or any direct or indirect loan, advance
(other than advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by that Person to any other Person, including all Indebtedness and
accounts receivable from that other Person which are not current assets or did
not arise from sales to that other Person in the ordinary course of business.

“Jumbo Mortgage Loans” shall mean, collectively, Jumbo(500) Mortgage Loans,
Jumbo(750) Mortgage Loans and Super Jumbo Mortgage Loans.

“Jumbo Sub-Limit” shall mean, with respect to Jumbo Mortgage Loans, an amount
not to exceed $255,000,000; provided Buyer shall have the right, upon five
(5) Business Days written notice to Seller, from time to time to reduce the
Jumbo Sub-Limit to an amount not less than 30% of the outstanding Purchase Price
of the Transactions as of the last Business Day of the previous month.

“Jumbo(500) Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $500,000 and less than or equal to
$750,000.

“Jumbo(500) Sub-Limit” shall mean an amount equal to the product of 20% and the
Maximum Amount.

“Jumbo(750) Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $750,000.

“Jumbo(750) Sub-Limit” shall mean an amount equal to the product of 12% and the
Maximum Amount.

“Late Payment Fee” has the meaning specified in Section 5(b).

“Letter Agreement” shall mean the Letter Agreement, dated as of the date hereof,
by and among Buyer, NCCC, NCRC, NCMC, New Century, Home123 and Guarantor.

“Leverage Ratio” shall mean on any date of determination, the ratio of (a) Total
Liabilities to (b) Tangible Net Worth.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan at the
time of origination to the lesser of (a) the Appraised Value of the related
Mortgaged Property at origination of such Mortgage Loan and (b) if the related
Mortgaged Property was purchased within twelve (12) months of the origination of
such Mortgage Loan, the purchase price of the related Mortgaged Property.

“Management Shareholders” shall mean Robert K. Cole, Brad A. Morrice, and Edward
F. Gotschall.

“Manufactured Home Mortgage Loan” shall mean an Eligible Asset secured by a
Residential Dwelling which is a manufactured home.

“Manufactured Home Sub-Limit” shall mean the product of 4% and the Maximum
Amount.

“Margin Base” shall mean the aggregate Asset Value of all Purchased Assets which
are Eligible Assets.

“Margin Deficit” has the meaning specified in Section 4.

“Market Value” shall mean, as of any date in respect of any Mortgage Loan, the
price at which such Mortgage Loan could readily be sold as determined in Buyer’s
sole discretion using its reasonable business judgment, which price may be
determined to be zero. Buyer’s determination of Market Value shall be conclusive
upon the parties absent manifest error on the part of Buyer.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of NCCC, NCRC,
NCMC, New Century, Home123 or Guarantor, (b) the ability of NCCC, NCRC, NCMC,
New Century or Home123 to perform its obligations under any of the Repurchase
Documents to which it is a party, (c) the validity or enforceability of any of
the Repurchase Documents, (d) the rights and remedies of Buyer under any of the
Repurchase Documents, (e) the timely payment of any amounts payable under the
Repurchase Documents, (f) the Asset Value of the Purchased Assets or (g) the
ability of Guarantor to perform its obligations under the Guaranty.

“Maximum Amount” shall mean $850,000,000.

“Maximum Committed Amount” shall mean $700,000,000.

“Maximum Uncommitted Amount” shall mean $150,000,000.

“Minimum Pricing Amount” means $4,950,000 less (a) the facility fee received
pursuant to Section 3(p) of the Third Amended and Restated Repurchase Agreement
and (b) amounts received by Buyer since September 11, 2005 in respect of the
aggregate amount obtained by daily application of the Pricing Spread for each
outstanding Transaction to the Purchase Price for such Transaction on a 360 day
per year basis for the actual number of days during the period commencing on
(and including) the Purchase Date for such Transaction and ending on (but
excluding) the Repurchase Date.

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien or second lien on a fee simple
Residential Dwelling securing the Mortgage Note.

“Mortgage File” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.

“Mortgage Loan” shall mean a mortgage loan originated in accordance with the
Underwriting Guidelines which Custodian has been instructed to hold for Buyer
pursuant to the Custodial and Disbursement Agreement including any Wet-Ink
Mortgage Loan listed on a Transaction Request, and which Mortgage Loan includes,
without limitation, (i) a Mortgage Note and related Mortgage, and (ii) all
right, title and interest of Seller in and to the Mortgaged Property covered by
such Mortgage.

“Mortgage Loan Sub-Limit” shall mean $1,500,000.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.

“Mortgage-backed Security” shall mean a security (including, without limitation,
a participation certificate) that is an interest in a pool of Mortgage Loans or
is secured by such an interest.

“Mortgaged Property” shall mean a fee simple interest in the real property
(including all improvements, buildings, fixtures, building equipment and
personal property thereon and all additions, alterations and replacements made
at any time with respect to the foregoing) and all other collateral securing
repayment of the debt evidenced by a Mortgage Note.

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“NCCC” shall mean NC Capital Corporation, a California corporation, and its
successors in interest.

“NCMC” shall mean New Century Mortgage Corporation, a California corporation,
and its successors in interest.

“NCRC” shall mean NC Residual II Corporation, a Delaware corporation, and its
successors in interest.

“Net Income” shall mean, with respect to any Person for any period, the net
income of such Person for such period as determined in accordance with GAAP.

“Net Worth” shall mean with respect to any Person, on any date of determination,
the net worth of such Person as of such date, determined in accordance with
GAAP.

“New Century” shall mean New Century Credit Corporation, a California
corporation, and its successors in interest.

“Non-owner Occupied Mortgage Loans” shall mean each Mortgage Loan with respect
to which the improvements on the Mortgaged Property are not occupied by the
owner of such Mortgaged Property.

“Non-owner Occupied Sub-Limit” shall mean an amount equal to the product of 10%
and the Maximum Amount.

“Origination Date” shall mean the date a Mortgage Loan is funded by any
originator and the proceeds are disbursed to a borrower under such Mortgage
Loan.

“Payment Calculation Date” shall mean the tenth (10th) day of each month.

“Payment Date” shall mean two (2) Business Days after the Payment Calculation
Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Periodic Advance Repurchase Payment” has the meaning specified in Section 5(b).

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
any Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Post-Default Rate” shall mean, in respect of any day a Transaction is
outstanding or any other amount under this Agreement or any other Repurchase
Document that is not paid when due to Buyer at the stated Repurchase Date or
otherwise when due (a “Post-Default Day”), a rate per annum on a 360 day per
year basis during the period from and including the due date to but excluding
the date on which such amount is paid in full equal to 4% per annum plus the
Prime Rate on such Post-Default Day.

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential previously
paid by Seller to Buyer with respect to such Transaction).

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the
Eurodollar Rate plus (b) the Pricing Spread.

“Pricing Spread” has the meaning specified in the Letter Agreement.

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“PUD Mortgage Loan” shall mean an Eligible Asset secured by a Residential
Dwelling which is an attached single family dwelling in a planned unit
development.

“Purchase Agreement” shall mean any purchase agreement by and between NCCC,
NCRC, NCMC, New Century or Home 123 and any third party, including without
limitation, any Affiliate of NCCC, NCRC, NCMC, New Century or Home123, pursuant
to which NCCC, NCRC, NCMC, New Century or Home123 has purchased assets
subsequently sold to Buyer hereunder.

“Purchase Date” shall mean the date on which Purchased Assets are transferred by
Seller to Buyer or its designee (including Custodian).



      “Purchase Percentage” has the meaning specified in the Letter Agreement.

“Purchase Price” shall mean on each Purchase Date, the price at which Purchased
Assets are transferred by Seller to Buyer or its designee (including Custodian)
which shall equal the Asset Value for such Purchased Assets on the Purchase
Date.

“Purchased Assets” shall mean the Mortgage Loans sold by Seller to Buyer in a
Transaction, and any Additional Purchased Assets.

“Purchased Items” has the meaning specified in Section 7.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REIT” shall mean a real estate investment trust, as defined in Section 856(a)
of the Code.

“REO Property” shall mean real property acquired by Seller, including a
Mortgaged Property acquired through foreclosure of a Mortgage Loan or by deed in
lieu of such foreclosure.

“REO Sub” shall mean New Century REO Corp., a California corporation.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or a successor provision thereof, other than those events as to which the
thirty day notice period is waived under subsections .13, .14, .16, .18, .19 or
.20 of PBGC Reg. § 2615 or one or more successor provision thereof.

“Repurchase Date” shall mean the date on which Seller is to repurchase the
Purchased Assets from Buyer as specified in the related Confirmation, including
any date determined by application of the provisions of Sections 3 or 13; which
date shall be specified as “open” unless otherwise requested by Seller and
agreed by Buyer; provided that in no event shall the Repurchase Date be in
excess of 364 days after the Purchase Date. If the Transaction is “open”, the
Repurchase Date shall be one (1) Business Day after the date upon which either
Buyer (in its sole discretion) or the Seller (in its sole discretion) provides
to the other written notice of its intention to sell or repurchase, as
applicable, the applicable Mortgage Loans; provided that the Repurchase Date
shall not, in any event, exceed 364 days from the date hereof.

“Repurchase Documents” shall mean this Agreement, the Custodial Agreement, the
Custodial and Disbursement Agreement, the Guaranty, the Account Agreement and
all other documents or agreements executed in connection therewith.

“Repurchase Obligations” shall have the meaning specified in Section 7(b).

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer or its designee (including Custodian) to Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
Price Differential as of the date of such determination, including any amounts
paid pursuant to Requests for Additional Transactions for Excess Margin under
Section 3(o), decreased by all cash, Income and Periodic Advance Repurchase
Payments (including Late Payment Fees, if any) actually received by Buyer
pursuant to Sections 5(a) or 5(b), respectively.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Residential Dwelling” shall mean any one of the following: (i) a detached
single family dwelling, (ii) a two-to-four family dwelling, (iii) a unit in a
condominium project, (iv) a detached single family dwelling in a planned unit
development or (v) manufactured housing units. Mortgaged Properties that consist
of the following property types are not Residential Dwellings: (a) co-operative
units, (b) log homes, (c) earthen homes, (d) underground homes, and (e) any
dwelling situated on more than ten acres of property.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the president, the chief financial officer, the treasurer, the chief operating
officer or an executive vice-president of such Person.

“SEC” shall mean the Securities and Exchange Commission.

“Second Lien Mortgage Loans” shall mean an Eligible Asset secured by a lien on
the Mortgaged Property, subject to one prior lien on such Mortgaged Property.

“Second Lien Sub-Limit” shall mean an amount equal to the product of 15% and the
Maximum Amount.

“Security Agreement” shall mean with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage and Mortgage Note), executed by the Mortgagor and/or
others in connection with such Mortgage Loan, including without limitation, any
security agreement, guaranty, title insurance policy, hazard insurance policy,
chattel mortgage, letter of credit or certificate of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.

“Seller” shall mean NCCC, NCRC, NCMC, New Century and Home123.

“Seller Asset Schedule” shall have the meaning assigned thereto in the Custodial
and Disbursement Agreement.

“Seller-Related Obligations” shall mean any obligations, representations,
warranties and covenants of NCCC, NCRC, NCMC, New Century or Home123 hereunder
and under any other arrangement between NCCC, NCRC, NCMC, New Century or Home123
or a Subsidiary of NCCC, NCRC, NCMC, New Century or Home123 on the one hand and
Buyer or an Affiliate of Buyer on the other hand.

“Servicer” shall have the meaning specified in Section 24.

“Servicer Account” shall mean any account established by Servicer in connection
with the servicing of the Mortgage Loans.

“Servicing Agreement” has the meaning specified in Section 24.

“Servicing Contract” shall mean a contract or agreement purchased by NCCC, NCRC,
NCMC, New Century or Home123 or entered into by NCCC, NCRC, NCMC, New Century or
Home123 for its own account (and not as nominee or subservicer), whether now
existing or hereafter purchased or entered into, pursuant to which NCCC, NCRC,
NCMC, New Century or Home123 services Mortgage Loans or Mortgage Loan pools for
Persons other than itself or the other Seller.

“Servicing File” means with respect to each Mortgage Loan, the file retained by
Seller consisting of originals of all documents in the Mortgage File which are
not delivered to a Custodian and copies of all documents in the Mortgage File
set forth in Section 2 of the Custodial and Disbursement Agreement.

“Servicing Records” has the meaning specified in Section 24.

“Settlement Agent” shall mean, with respect to any Transaction, the entity,
which may be a title company, escrow company or attorney in accordance with
local law and practice in the jurisdiction where the related Wet-Ink Mortgage
Loan is being originated, which funds such Mortgage Loan with amounts wired
pursuant to the terms of an Existing Financing Facility.

“Sub-Limit” shall mean any of the Web-Ink Sub-Limit, the Second Lien Sub-Limit,
the Manufactured Home Sub-Limit, the FICO Sub-Limit, the Condominium and PUD
Sub-Limit, the Mortgage Loan Sub-Limit, the Jumbo Sub-Limit, the Jumbo(500)
Sub-Limit, the Jumbo(750) Sub-Limit or Super Jumbo Sub-Limit, the C/C- Credit
Sub-Limit, the Non-owner Occupied Sub-Limit, the Interest-Only Sub-Limit and the
AVM Sub-Limit. For purposes of determining a violation of a Sub-Limit hereunder,
(1) at no time shall the aggregate of the Asset Value of all Mortgage Loans
subject to outstanding transactions hereunder violate any single Sub-Limit and
(2) to the extent that there are both Committed Transactions and Uncommitted
Transactions outstanding hereunder, at no time shall the aggregate Asset Value
of Mortgage Loans subject to (a) a Committed Transaction be in excess of the
applicable Sub-Limit Percentage or (b) an Uncommitted Transaction be in excess
of the applicable Sub-Limit Percentage.

“Sub-Limit Percentage” shall mean the aggregate Asset Value multiplied by a
percentage equal to the percentage of all outstanding Transactions which are
Committed Transactions or Uncommitted Transactions, as applicable.

“Subordinated Debt” shall mean any Indebtedness of NCCC, NCRC, NCMC, New Century
or Home123, now existing or hereafter created, incurred or arising, which is
subordinated in right of payment to the payment of all obligations hereunder in
a manner and to an extent that Buyer has approved in writing prior to the
creation of such Indebtedness.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Super Jumbo Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $1,000,000 but less than $1,500,000.

“Super Jumbo Sub-Limit” shall mean an amount not to exceed $42,500,000; provided
Buyer shall have the right, upon five (5) Business Days written notice to
Seller, from time to time to reduce the Super Jumbo Sub-Limit to an amount not
less than 5% of the outstanding Purchase Price of Transactions as of the last
Business Day of the previous month.

“Tangible Net Worth” shall mean, with respect to any Person, as of a particular
date,

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or the Guarantor or its Subsidiaries,
(ii) intangible assets, and (iii) the value of REO Property and Foreclosed
Loans.

“Term Purchased Asset” shall mean any Purchased Asset for which Buyer and Seller
shall have agreed that the Repurchase Date is not “open”.

“Termination Date” shall mean the date which is 364 days from the date hereof
which shall be October 10, 2006 or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law,
as may be extended pursuant to Section 3(m).

“Test Period” has the meaning specified in Section 11(s).

“Total Liabilities” shall mean on any date of determination with respect to any
Person, the amount, on a consolidated basis, of the liabilities of such Person
and its respective Subsidiaries, determined in accordance with GAAP, minus
Subordinated Debt; provided, however, that for any period, the aggregate Total
Liabilities of any Person during such period maintained in accordance with GAAP
shall be calculated less the aggregate amount of any such Total Liabilities that
are reflected on the balance sheet of such Person in respect of obligations
incurred pursuant to a securitization transaction, solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person. In the event that any liabilities would be excluded from the
calculation of Total Liabilities but for the existence of recourse, such Person
shall be entitled nonetheless to exclude the amount of such liabilities that are
not subject to recourse. The amount of any recourse shall be the stated or
determinable amount thereof or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. Any calculations of Total Liabilities provided pursuant to this
Agreement shall also separately set forth any liabilities of such Person
excluded from such calculation pursuant to the proviso in the definition
thereof.

“Transaction” has the meaning specified in Section 1.

“Transaction Request” means a request from Seller to Buyer, in the form attached
as Exhibit I hereto, to enter into a Transaction, which may be delivered via
Electronic Transmission.

“True Sale Certification” shall mean a true sale certification in the form of
Exhibit VI attached hereto.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming Custodian’s possession of certain Mortgage Files which are held by
Custodian for the benefit of Buyer or the registered holder of such trust
receipt.

“Uncommitted Transaction” as defined in the recitals hereto.

“Underwriting Guidelines” shall mean the underwriting guidelines delivered by
Seller to Buyer on or prior to the Effective Date and as may be modified or
supplemented from time to time thereafter as approved by Buyer in its sole
discretion attached hereto as Exhibit II.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection, the effect of perfection or
non-perfection and the priority of the security interest in any Purchased Items
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection and the
priority.

“Wet-Ink Mortgage Loan” shall mean an Eligible Asset which is sold to Buyer
within 8 Business Days of the origination thereof by Seller, which origination
is in accordance with the Underwriting Guidelines and is funded in part or in
whole with cash advanced directly to an escrow agent, Settlement Agent, or
Warehouse Lender approved by Buyer in its sole discretion.

“Wet-Ink Sub-Limit” shall mean an amount equal to (i) with respect to the first
five (5) Business Days of each calendar month, the product of 50% and the
Maximum Amount, (ii) with respect to the last four (4) Business Days of each
calendar month, the product of 50% and the Maximum Amount and (iii) at all other
times, the product of 40% and the Maximum Amount.



  3.   INITIATION; TERMINATION



  (a)   Conditions Precedent to the Effective Date. The Effective Date hereof is
subject to the satisfaction, immediately prior to or concurrently therewith, of
the conditions precedent that Buyer shall have received from Seller any fees and
expenses payable hereunder (including, without limitation, the fee required
pursuant to Section 3(p)), and all of the following documents, each of which
shall be satisfactory in form and substance to Buyer and its counsel:



  (1)   Fourth Amended and Restated Master Repurchase Agreement. This Fourth
Amended and Restated Master Repurchase Agreement duly completed and executed by
the parties thereto. In addition, Seller shall have taken such other action as
Buyer shall have requested in order to perfect the security interests created
pursuant to this Agreement;



  (2)   Opinions of Counsel. An opinion or opinions of outside counsel to each
of NCCC, NCRC, NCMC, New Century, Home123 and Guarantor, substantially in the
form of Exhibit III;



  (3)   Organizational Documents. A good standing certificate and certified
copies of the charter and by-laws (or equivalent documents) of each of NCCC,
NCMC, NCRC, New Century, Home123 and Guarantor and of all corporate or other
authority for NCCC, NCMC, NCRC, New Century, Home123 or Guarantor, as
applicable, with respect to the execution, delivery and performance of the
Repurchase Documents to which it is a party and each other document to be
delivered by NCCC, NCMC, NCRC, New Century, Home123 or Guarantor from time to
time in connection herewith (and Buyer may conclusively rely on such certificate
until it receives notice in writing from NCCC, NCMC, NCRC, New Century, Home123
or Guarantor, as applicable, to the contrary);



  (4)   Underwriting Guidelines. A copy of Seller’s current Underwriting
Guidelines, and any material changes to the Underwriting Guidelines made since
the Underwriting Guidelines were last delivered to Buyer;



  (5)   Servicing Agreement(s). Any Servicing Agreement, certified as a true,
correct and complete copy of the original;



  (6)   Consents and Waivers. Any and all irrevocable consents and waivers
required under the Existing Financing Facilities;



  (7)   UCC Amendments and Releases. Any and all amendments or terminations of
UCC financing statements required by Buyer; and



  (8)   Other Documents. Such other documents as Buyer may reasonably request,
in form and substance reasonably acceptable to Buyer.



  (b)   Conditions Precedent to all Transactions. Buyer’s obligation to enter
into each Committed Transaction (including the initial Transaction) and, in the
event Buyer chooses, in its sole discretion, to enter into an Uncommitted
Transaction pursuant to Section 3(c) below, Buyer’s obligation to enter into
each Uncommitted Transaction, is subject to the satisfaction of the following
further conditions precedent, both immediately prior to entering into such
Transaction and also after giving effect to the consummation thereof and the
intended use of the proceeds of the sale:



  (1)   Seller shall have delivered a Transaction Request via Electronic
Transmission in accordance with the procedures set forth in Section 3(c);



  (2)   no Default or Event of Default shall have occurred and be continuing
under the Repurchase Documents;



  (3)   after giving effect to the requested Transaction, the aggregate
outstanding Purchase Price of the Transactions outstanding shall not exceed the
Maximum Amount;



  (4)   both immediately prior to the requested Transaction and also after
giving effect thereto and to the intended use thereof, the representations and
warranties made by Seller in Section 10, shall be true, correct and complete on
and as of such Purchase Date in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);



  (5)   after giving effect to the requested Transaction, the aggregate
outstanding Purchase Price of the Transactions outstanding shall not exceed the
Asset Value of all the Purchased Assets subject to outstanding Transactions;



  (6)   subject to Buyer’s right to perform one or more Due Diligence Reviews
pursuant to Section 28, Buyer shall have completed its due diligence review of
the Mortgage File for each Purchased Asset, and such other documents, records,
agreements, instruments, mortgaged properties or information relating to such
Purchased Asset as Buyer in its sole discretion deems appropriate to review and
such review shall be satisfactory to Buyer in its sole discretion;



  (7)   Buyer shall have received from Seller certified copies of any Servicing
Agreement relating to the Eligible Assets and Buyer shall have reviewed and
approved each such Servicing Agreement in its sole discretion;



  (8)   Buyer shall have received all fees and expenses of counsel to Buyer as
contemplated by Section 14(b) which amount, at Buyer’s option, may be withheld
from the sale proceeds of any Transaction hereunder;



  (9)   Buyer shall have approved, in its sole discretion, all exceptions to the
Underwriting Guidelines;



  (10)   none of the following shall have occurred and/or be continuing:

(A) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(B) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

(C) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement;



  (11)   with respect to each Eligible Asset, Buyer shall have received from
Custodian on each Purchase Date an Asset Schedule and Exception Report or Trust
Receipt and Basic Status Report, as applicable, dated the Purchase Date, duly
completed and with exceptions acceptable to Buyer in its sole discretion in
respect of Eligible Assets to be purchased hereunder on such Business Day;



  (12)   Buyer shall have received from Seller a Warehouse Lender’s Release
Letter substantially in the form of Exhibit VII-B hereto (or such other form
acceptable to Buyer) or a Seller’s Release Letter substantially in the form of
Exhibit VII-A hereto (or such other form acceptable to Buyer) covering each
Eligible Asset to be sold to Buyer;



  (13)   The aggregate requested Purchase Price of Eligible Assets that are not
Wet-Ink Mortgage Loans that Seller has requested Buyer purchase pursuant to the
Transaction Request is equal to or in excess of $10,000,000;



  (14)   Buyer shall not have determined that the introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Transactions;



  (15)   The Repurchase Date for such Transaction shall not be later than the
Termination Date;



  (16)   after giving effect to the requested Committed Transaction, the
aggregate amount of outstanding Committed Transactions shall not have Purchase
Prices in excess of the Maximum Committed Amount; and



  (17)   after giving effect to the requested Uncommitted Transaction, the
aggregate amount of outstanding Uncommitted Transactions shall not have Purchase
Prices in excess of the Maximum Uncommitted Amount.

Each Transaction Request delivered by Seller hereunder shall constitute a
certification by each of NCCC, NCRC, NCMC, New Century and Home123 that all the
conditions set forth in this Section 3(b) have been satisfied (both as of the
date of such notice or request and as of the date of such purchase) and shall be
deemed to be a request for a Committed Transaction; provided that if after
giving effect to the requested Committed Transaction, the aggregate amount of
outstanding Committed Transactions shall have Purchase Prices in excess of the
Maximum Committed Amount, such latest request shall be deemed a request for an
Uncommitted Transaction.

Each of NCCC, NCRC, NCMC, New Century and Home123 hereby requests that Buyer, on
each Business Day, convert each Eligible Asset which is a Wet-Ink Mortgage Loan
for which the Mortgage File has been received by the Custodian in accordance
with the Custodial Agreement to a dry Mortgage Loan and this request shall
constitute a certification by each of NCCC, NCRC, NCMC, New Century and Home123
that all the conditions set forth in this Section 3(b) have been satisfied (both
as of the date hereof and as of the date of such conversion).

(c) This Agreement is not a commitment by Buyer to enter into Uncommitted
Transactions with Seller but rather sets forth the procedures to be used in
connection with periodic requests for Buyer to enter into Uncommitted
Transactions with Seller. Seller hereby acknowledges that Buyer is under no
obligation to agree to enter into, or to enter into, any Uncommitted Transaction
pursuant to this Agreement. Seller shall request a Transaction by delivering to
Custodian, Disbursement Agent and Buyer via Electronic Transmission a request in
the form of Exhibit I attached hereto (a “Transaction Request”) in accordance
with the timeframe set forth in Section 3(a) of the Custodial and Disbursement
Agreement. Such Transaction Request shall describe the Purchased Assets in a
Seller Asset Schedule and set forth (i) the Purchase Date, (ii) the Purchase
Price, (iii) the Repurchase Date, (iv) the Pricing Rate applicable to the
Transaction, (v) the applicable Purchase Percentages and (vi) additional terms
or conditions not inconsistent with this Agreement. Each such Transaction
Request in respect of Eligible Assets that are not Wet-Ink Mortgage Loans shall
be for an aggregate Purchase Price equal to or in excess of $10,000,000. A
separate Transaction Request shall be required for Transactions involving
Correspondent Loans.

With respect to any request for an Uncommitted Transaction, unless otherwise
agreed in writing, upon receipt of the Transaction request, Buyer may, in its
sole discretion, agree to enter into that portion of the requested Transaction
representing a request for an Uncommitted Transaction and such agreement shall
be evidenced by a Confirmation to be delivered to Seller on the Purchase Date as
described below.

On each Purchase Date, Buyer shall forward to Seller a confirmation (a
“Confirmation”) by Electronic Transmission setting forth with respect to each
Transaction funded on such date, (1) the mortgage loan number, (2) the Purchase
Price for such Purchased Assets, (3) the Market Value of the related Mortgage
Loans as of the date of such Confirmation, (4) the outstanding principal amount
of the related Mortgage Loans, (5) the Repurchase Date, (6) the Pricing Rate and
(7) the Class designations of such Purchased Assets. Buyer shall forward to
Seller a revised Confirmation by Electronic Transmission notifying Seller as to
any changes made by Buyer in the Pricing Spread, Purchase Percentage or
Reduction Amount pursuant to the terms hereof.

On each date that all the documents set forth in Section 2(a)(i) of the
Custodial and Disbursement Agreement are received by the Custodian with respect
to any Wet-Ink Mortgage Loan, and Custodian delivers to Buyer a Trust Receipt
attaching an Asset Schedule and Exception Report or Basic Status Report and
Exception Report, as applicable, with respect to such Eligible Assets, Buyer
shall forward to Seller a new Confirmation by Electronic Transmission setting
forth the following information, updated to reflect the revised Pricing Rate,
and, if applicable, Market Value as a result of the conversion of such Mortgage
Loan, (1) the mortgage loan number, (2) the Purchase Price for such Purchased
Assets, (3) the Market Value of the related Mortgage Loans, (4) the outstanding
principal amount of the related Mortgage Loans, (5) the Repurchase Date, (6) the
Pricing Rate and (7) the Class designations of such Purchased Assets.

In the event Seller disagrees with any terms of the Confirmation, Seller shall
notify Buyer in writing of such disagreement within one (1) Business Day after
receipt of such Confirmation unless a corrected Confirmation is sent by Buyer.
An objection sent by Seller must state specifically that it is an objection,
must specify the provision(s) being objected to by Seller, must set forth such
provision(s) in the manner that Seller believes they should be stated, and must
be received by Buyer no more than one (1) Business Day after the Confirmation
was received by Seller.



  (d)   Any Confirmation by Buyer shall be deemed to have been received by
Seller on the date actually received by Seller.



  (e)   Except as set forth in Section 3(c), each Confirmation, together with
this Agreement, shall constitute conclusive evidence of the terms agreed between
Buyer and Seller with respect to the Transaction to which the Confirmation
relates, and Seller’s acceptance of the related proceeds shall constitute
Seller’s agreement to the terms of such Confirmation. It is the intention of the
parties that each Confirmation shall not be separate from this Agreement but
shall be made a part of this Agreement.



  (f)   On the Repurchase Date, termination of a Transaction will be effected by
transfer to Seller or its designee of the Purchased Assets (and any Income in
respect thereof received by Buyer not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Section 5) which amount shall
be netted against the simultaneous receipt of the Repurchase Price by Buyer. To
the extent a net amount is owed to one party, the other party shall pay such
amount to such party. Seller is obligated to obtain the Mortgage Files from
Buyer or its designee (including Custodian) at Seller’s expense on the
Repurchase Date.

Any payment made by Seller to repurchase Purchased Assets shall be first applied
to repurchase Purchased Assets under Uncommitted Transactions until all
outstanding Uncommitted Transactions have been terminated; it being understood
that it is the intention of the parties hereto that at no time shall there be
any outstanding Uncommitted Transactions when the aggregate amount of the
Purchase Price with respect to all outstanding Committed Transactions is less
than the Maximum Committed Amount.



  (g)   Subject to the terms and conditions of this Agreement, during the term
of this Agreement Seller may sell to Buyer, repurchase from Buyer and resell to
Buyer Eligible Assets hereunder.



  (h)   In no event shall a Transaction be entered into when any Default or
Event of Default has occurred and is continuing or when the Repurchase Date for
such Transaction would be later than the Termination Date.



  (i)   With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
Seller shall deliver to Custodian the Mortgage File pertaining to each Eligible
Asset to be purchased by Buyer no later than the time set forth in the Custodial
and Disbursement Agreement.



  (j)   With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
pursuant to the Custodial and Disbursement Agreement, Custodian shall deliver to
Buyer and Seller an Asset Schedule and Exception Report with respect to the
Eligible Assets which Seller has requested Buyer purchase on such Purchase Date,
and no later than 5 p.m., New York City time, on each Purchase Date, Custodian
shall deliver to Buyer a Trust Receipt in respect of all such Eligible Assets
purchased by Buyer on such Purchase Date. Subject to the provisions of this
Section 3 and Section 11 of the Custodial and Disbursement Agreement, the
Purchase Price for each Eligible Asset that is not a Wet-Ink Mortgage Loan will
be made available to Seller by Disbursement Agent transferring, the aggregate
amount of such Purchase Price in accordance with the Custodial and Disbursement
Agreement.



  (k)   With respect to each Eligible Asset that is a Wet-Ink Mortgage Loan,
Seller shall cause the Settlement Agent to send the Custodian a facsimile of the
associated Escrow Instruction Letter on each Purchase Date. Subject to the
provisions of this Section 3 and Section 11 of the Custodial and Disbursement
Agreement, the Purchase Price for each Eligible Asset which is a Wet-Ink
Mortgage Loan will then be made available to Seller by Disbursement Agent
transferring the aggregate amount of such Purchase Price in accordance with the
Custodial and Disbursement Agreement. Seller shall deliver the Mortgage File
related thereto to Custodian, for receipt by Custodian no later than seven
(7) Business Days following the Origination Date of such Wet-Ink Mortgage Loan.



  (l)   Seller may repurchase any individual Purchased Asset without penalty or
premium, but subject to the last sentence of this Section 3(l), on any date. The
Repurchase Price payable for the repurchase of any such Purchased Asset shall be
reduced as provided in Section 5(d). If Seller intends to make such a
repurchase, Seller shall give one (1) Business Day’s prior written notice
thereof to Buyer, designating the Purchased Assets to be repurchased. If such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, and, on receipt, such amount shall be applied to the
Repurchase Price for the designated Purchased Assets. The amount of the original
Purchase Price of the Purchased Assets thus repurchased shall be available for
subsequent Transactions subject to the terms of this Agreement. If any Term
Purchased Asset is repurchased on any date other than the Repurchase Date for
such Term Purchased Asset, Seller shall pay to Buyer any amount determined by
Buyer in its sole discretion, exercised in good faith, as necessary to
compensate Buyer for any additional losses, costs or expenses which it may
reasonably incur as a result of such repurchase, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by Buyer to fund or maintain such
Transaction.



  (m)   At the request of Seller made at least 90 days, but in no event earlier
than 360 days, prior to the then current Termination Date, Buyer may in its sole
discretion extend the Termination Date for a period of 364 additional days or
such other period to be determined by Buyer in its sole discretion by giving
written notice of such extension to Seller no later than sixty (60) days after
Buyer’s receipt of Seller’s request. Any failure by Buyer to deliver such notice
of extension shall be deemed to be Buyer’s determination not to extend the then
current Termination Date.



  (n)   On the Termination Date, including but not limited to a termination
pursuant to Section 20 or otherwise hereunder, Seller shall pay to Buyer the
Minimum Pricing Amount. All such payments pursuant to this clause (o) shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at the account set forth in Section 8(a) hereof



  (o)   On any day on which the Margin Base for such Mortgage Loans exceeds the
aggregate outstanding Purchase Price of all Transactions with respect to such
Mortgage Loans, so long as no Default or Event of Default has occurred and is
continuing:



  (1)   Seller may prepare a Request for Additional Transactions for Excess
Margin in the form of Exhibit IX attached hereto (“Request for Additional
Transactions for Excess Margin”), (A) specifying (i) the increase in Purchase
Price for all outstanding Transactions and the requested Purchase Date, (ii) the
Excess Margin with respect to all outstanding Transactions before giving effect
to the requested Transaction, (iii) the remaining Excess Margin after giving
effect to the requested Transaction, and (iv) the aggregate outstanding Purchase
Price of the Transactions after giving effect to the requested Transaction, and
(B) including a certification that, upon the consummation of the additional
Transactions, the Margin Base will be equal to or greater than the aggregate
outstanding Purchase Price of all Transactions, and the excess of the Margin
Base over the aggregate outstanding Purchase Price, after giving effect to the
Transaction, shall be the “Excess Margin”.



  (2)   Seller shall transmit via Electronic Transmission the Request for
Additional Transactions for Excess Margin to Disbursement Agent and Buyer prior
to 12:00 noon, New York City time, on the requested Purchase Date. Upon
confirming that the Request for Additional Transactions for Excess Margin
correctly reflects the information set forth in Section 3(o)(1) and that, after
giving effect to the requested Transaction, the amount of the Margin Base would
be equal to or greater than the aggregate outstanding Purchase Prices of all
Transactions, Buyer shall cause Disbursement Agent to remit the additional
Purchase Price in the amount set forth in such Request for Additional
Transactions for Excess Margin and send a revised Confirmation with respect to
such Purchased Assets. In the event that Buyer’s assessment of the Margin Base
would alter the information set forth in any Request for Additional Transactions
for Excess Margin, Buyer shall promptly notify Seller in writing of such
assessment.



  (3)   Buyer shall not be obligated to cause Disbursement Agent to remit the
additional Purchase Price requested pursuant to a Request for Additional
Transactions for Excess Margin which (i) Buyer reasonably determines is based on
erroneous information or would result in a Transaction other than in accordance
with the terms of this Agreement, or (ii) does not reflect Buyer’s current
determination of Market Value as provided in the definition thereof.



  4.   MARGIN AMOUNT MAINTENANCE



  (a)   If at any time the Margin Base is less than the aggregate Purchase Price
for all outstanding Transactions (a “Margin Deficit”), then Buyer may by notice
to Seller (as such notice is more particularly set forth below, a “Margin
Deficit Notice”) require Seller to transfer to Buyer or its designee (including
Custodian) cash to be applied to reduce the Purchase Price with respect to all
outstanding Transactions such that the aggregate Asset Value of the Purchased
Assets will thereupon equal or exceed the aggregate Purchase Price for all
outstanding Transactions. If Buyer delivers a Margin Deficit Notice to Seller on
or prior to 6 p.m. (New York time) on any Business Day, then Seller shall
transfer such cash to Buyer no later than 5 p.m. (New York time) the following
Business Day. In the event Buyer delivers a Margin Deficit Notice to Seller
after 6 p.m. (New York time) on any Business Day, then such Margin Deficit
Notice shall be deemed to have been delivered on the following Business Day and
Seller shall be required to transfer cash no later than 5 p.m. (New York time)
on the subsequent Business Day. All cash transferred to Buyer pursuant to this
Section 4(a) shall be deposited in the account set forth in Section 8(a) hereof.



  (b)   Buyer’s election, in its sole discretion, not to deliver a Margin
Deficit Notice at any time there is a Margin Deficit shall not in any way limit
or impair its right to deliver a Margin Deficit Notice at any time a Margin
Deficit exists.



  5.   INCOME PAYMENTS



  (a)   Where a particular Transaction’s term extends over an Income payment
date on the Purchased Assets subject to that Transaction such Income shall be
the property of Buyer. Buyer agrees that until a Default or an Event of Default
has occurred and Buyer otherwise directs as contemplated in each Servicer
Notice, each Servicer that is not Seller shall be permitted to continue to remit
Income in accordance with the respective Servicing Agreement. In the event that
Seller is the Servicer of any Mortgage Loans, Buyer agrees that until a Default
or an Event of Default has occurred, Seller shall be permitted to continue to
remit or retain Income with respect to such Mortgage Loans in accordance with
its current existing business practice. Upon notice of a Default or an Event of
Default to Seller hereunder or to Servicer pursuant to a Servicer Notice, Seller
shall, and pursuant to the Servicer Notice, Servicer shall be required to,
deposit promptly all Income in a deposit account (the title of which shall
indicate that the funds therein are being held in trust for Buyer) (the
“Collection Account”) with the Bank and which is subject to the Account
Agreement. All funds in the Collection Account may be withdrawn by Buyer and
applied as determined by Buyer. Seller may not give any instruction with respect
to the Collection Account after a Default or an Event of Default.



  (b)   Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer
the accreted value of the Price Differential (less any amount of such Price
Differential previously paid by Seller to Buyer) of each Transaction through but
not including the Payment Calculation Date (each such payment, a “Periodic
Advance Repurchase Payment”) on each Payment Date. Buyer shall deliver to
Seller, via Electronic Transmission, notice of the required Periodic Advance
Repurchase Payment on or prior to the second Business Day preceding each Payment
Date. If Seller fails to make all or part of the Periodic Advance Repurchase
Payment by 5:00 p.m., New York City time, on the Payment Date, Seller shall be
obligated to pay to Buyer (in addition to, and together with, the Periodic
Advance Repurchase Payment) interest on the unpaid amount of the Periodic
Advance Repurchase Payment at a rate per annum equal to the Post-Default Rate
(the “Late Payment Fee”) until the overdue Periodic Advance Repurchase Payment
is received in full by Buyer.



  (c)   Seller shall hold or cause to be held for the benefit of, and in trust
for, Buyer all income, including without limitation all Income received by or on
behalf of Seller with respect to such Purchased Assets. All such Income shall be
held in trust for Buyer, shall constitute the property of Buyer and shall not be
commingled with other property of Seller, any affiliate of Seller or the
applicable Servicer except as expressly permitted above in this Section 5. Funds
deposited in the Collection Account during any month shall be held therein, in
trust for Buyer.



  (d)   Buyer shall offset against the Repurchase Price of each such Transaction
all Income and Periodic Advance Repurchase Payments actually received by Buyer
for such Transaction pursuant to Sections 5(a) and 5(b) as of the applicable
Repurchase Date, respectively, excluding any Late Payment Fees paid pursuant to
Section 5(b); it being understood that the Late Payment Fees are properties of
Buyer that are not subject to offset against the Repurchase Price.



  6.   REQUIREMENTS OF LAW



  (a)   If any Requirement of Law (other than with respect to any amendment made
to Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:



  (1)   shall subject Buyer to any tax of any kind whatsoever with respect to
this Agreement or any Transaction (excluding net income taxes) or change the
basis of taxation of payments to Buyer in respect thereof;



  (2)   shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the Eurodollar Rate hereunder;



  (3)   shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Seller shall promptly pay Buyer such additional
amount or amounts as calculated by Buyer in good faith as will compensate Buyer
for such increased cost or reduced amount receivable.



  (b)   If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which Buyer or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by Buyer to be
material, then from time to time, Seller shall promptly pay to Buyer such
additional amount or amounts calculated by Buyer in good faith as will
compensate Buyer for such reduction.



  (c)   Any payments made by Seller to Buyer shall be free and clear of, and
without deduction or withholding for, any taxes; provided, however, that if
Seller shall be required by law to deduct or withhold any taxes from any sums
payable to Buyer, then Seller shall (A) make such deductions or withholdings and
pay such amounts to the relevant authority in accordance with applicable law,
(B) pay to Buyer the sum that would have been payable had such deduction or
withholding not been made, and (C) at the time the Price Differential is paid,
pay to Buyer all additional amounts as specified by Buyer in good faith to
preserve the after-tax yield Buyer would have been received had such tax not
been imposed.



  (d)   If Buyer becomes entitled to claim any additional amounts pursuant to
this Section, (i) it shall promptly notify Seller of the event by reason of
which it has become so entitled and (ii) at the sole option of Buyer, (x) Buyer
may terminate this Agreement and Seller shall not be required to pay any
Termination Fee or (y) this Agreement shall continue in full force and effect. A
certificate as to any additional amounts payable pursuant to this Section 6(d)
submitted by Buyer to Seller shall be conclusive in the absence of manifest
error.



  7.   SECURITY INTEREST



  (a)   Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as a “Purchased Item” and all of them are collectively,
the “Purchased Items”: all Mortgage Loans, all rights under each Purchase
Agreement (but not the obligations thereunder), all Interest Rate Protection
Agreements, all Mortgage Files, including without limitation all promissory
notes, all Servicing Records relating to the Mortgage Loans (as defined in
Section 24(c)), all Servicing Agreements relating to the Mortgage Loans and any
other collateral pledged hereunder or otherwise relating to such Mortgage Loans,
together with all files, documents, instruments, surveys, certificates,
correspondence, appraisals, computer programs, computer storage media,
accounting records and other books and records relating thereto, all mortgage
guaranties and insurance (issued by governmental agencies or otherwise) and any
mortgage insurance certificate or other document evidencing such mortgage
guaranties or insurance relating to any Mortgage Loan, all servicing fees to
which such Seller is entitled and servicing and other rights relating to the
Mortgage Loans, all Servicer Accounts established pursuant to any Servicing
Agreement and all amounts on deposit therein, from time to time, all Purchase
Agreements or other agreements or contracts relating to, constituting, or
otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Assets including the right to receive principal and interest
payments with respect to the Purchased Assets and the right to enforce such
payments, the Collection Account and all monies from time to time on deposit in
the Collection Account, all “general intangibles”, “accounts”, “chattel paper”,
“deposit accounts” and “investment property” as defined in the Uniform
Commercial Code as in effect from time to time relating to or constituting any
and all of the foregoing, and any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing.



  (b)   Buyer and Seller intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to Seller secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as loans and as security for the performance by Seller of
all of Seller’s obligations to Buyer hereunder and the Transactions entered into
hereunder (“Repurchase Obligations”) and the Seller-Related Obligations, each of
NCCC, NCRC, NCMC, New Century and Home123 hereby assigns, pledges and grants a
security interest in all of its right, title and interest in, to and under the
Purchased Items and Purchased Assets to Buyer to secure the Repurchase
Obligations and Seller-Related Obligations, including without limitation the
repayment of all amounts owing to Buyer hereunder. The assignment, pledge and
grant of security interest contained herein shall be, and each of NCCC, NCRC,
NCMC, New Century and Home123 hereby represents and warrants to Buyer that it
is, a first priority perfected security interest to the extent such security
interest relates to the Mortgage Loans. Each of NCCC, NCRC, NCMC, New Century
and Home123 agrees to mark its computer records and tapes to evidence the
interests granted to Buyer hereunder. All Purchased Items shall secure the
payment of all obligations of Seller now or hereafter existing under this
Agreement, including, without limitation, Seller’s obligation to repurchase
Purchased Assets, or if such obligation is so recharacterized as a loan, to
repay such loan, for the Repurchase Price and to pay any and all other amounts
owing to Buyer hereunder.



  (c)   Pursuant to the Custodial and Disbursement Agreement, Custodian shall
hold the Mortgage Files as exclusive bailee and agent for Buyer pursuant to the
terms of the Custodial and Disbursement Agreement and shall deliver to Buyer
Trust Receipts each to the effect that Custodian has reviewed such Mortgage
Files in the manner and to the extent required by the Custodial and Disbursement
Agreement and identifying any deficiencies in such Mortgage Files as so
reviewed.



  8.   PAYMENT, TRANSFER AND CUSTODY



  (a)   Unless otherwise mutually agreed in writing, all transfers of funds to
be made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer; Account No. GLA 111569, account name SER, Bank of
New York, ABA No. 021000018, Attn: Eric Seyffer, not later than 3 p.m., New York
City time, on the date on which such payment shall become due (and each such
payment made after such time shall be deemed to have been made on the next
succeeding Business Day). Seller acknowledges that it has no rights of
withdrawal from the foregoing account.



  (b)   On the Purchase Date for each Transaction, ownership of the Purchased
Assets shall be transferred to Buyer or its designee (including Custodian)
against the simultaneous transfer of the Purchase Price to or on behalf of
Seller not later than 6 p.m., New York City time, simultaneously with the
delivery to Custodian of the Purchased Assets relating to each Transaction in
accordance with the terms hereof and of the Custodial and Disbursement
Agreement. Each of NCCC, NCRC, NCMC, New Century and Home123 hereby sells,
transfers, conveys and assigns to Buyer or its designee (including Custodian)
without recourse, but subject to the terms of this Agreement, all the right,
title and interest of NCCC, NCRC, NCMC, New Century and Home123, as applicable,
in and to the Purchased Assets together with all right, title and interest in
and to the proceeds of any related Purchased Items.



  (c)   In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, Seller shall deliver or cause to be delivered and
released to Buyer or its designee (including Custodian) (i) the Custodial
Identification Certificate and (ii) the documents identified in the Custodial
and Disbursement Agreement.



  (d)   Any Mortgage Files not delivered to Buyer or its designee (including
Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the owner thereof. Seller or its designee shall maintain a
copy of the Mortgage File and the originals of the Mortgage File not delivered
to Buyer or its designee (including Custodian). The possession of the Mortgage
File by Seller or its designee is at the will of Buyer for the sole purpose of
servicing the related Purchased Asset, and such retention and possession by
Seller or its designee is in a custodial capacity only. Each Mortgage File
retained or held by Seller or its designee shall be segregated on Seller’s books
and records from the other assets of Seller or its designee and the books and
records of Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Asset to Buyer. Seller or its designee
shall release its custody of the Mortgage File only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets or is in connection with a repurchase of any
Purchased Asset by Seller.



  9.   HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

Title to all Purchased Assets and Purchased Items shall pass to Buyer and Buyer
shall have free and unrestricted use of all Purchased Assets and Purchased
Items. Nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Purchased Assets and Purchased Items or
otherwise pledging, repledging, transferring, hypothecating, or rehypothecating
the Purchased Assets and Purchased Items, all on terms that Buyer may determine
in its sole discretion. Nothing contained in this Agreement shall obligate Buyer
to segregate any Purchased Assets and Purchased Items delivered to Buyer by
Seller.



  10.   SELLER’S REPRESENTATIONS

Each of NCCC, NCRC, NCMC, New Century and Home123 represents and warrants to
Buyer that as of the Purchase Date for the purchase of any Purchased Assets by
Buyer from Seller and as of the date of this Agreement and any Transaction
hereunder and at all times while the Repurchase Documents and any Transaction
hereunder is in full force and effect:



  (a)   Acting as Principal. Seller will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).



  (b)   Solvency. Neither the Repurchase Documents nor any Transaction
thereunder are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any of Seller’s creditors. The transfer of the Mortgage
Loans subject hereto and the obligation to repurchase such Mortgage Loans is not
undertaken with the intent to hinder, delay or defraud any of Seller’s
creditors. Seller is not insolvent within the meaning of 11 U.S.C.
Section 101(32) or any successor provision thereof and the transfer and sale of
the Mortgage Loans pursuant hereto and the obligation to repurchase such
Mortgage Loan (i) will not cause Seller to become insolvent, (ii) will not
result in Seller having unreasonably small capital, and (iii) will not result in
debts that would be beyond Seller’s ability to pay as the same mature. Seller
received reasonably equivalent value in exchange for the transfer and sale of
the Purchased Assets and Purchased Items subject hereto.



  (c)   No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for Buyer, who may be entitled to any commission
or compensation in connection with the sale of Purchased Assets pursuant to this
Agreement.



  (d)   Ability to Perform. Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Repurchase Documents applicable to it to which it is a party.



  (e)   No Defaults. No Default or Event of Default has occurred and is
continuing hereunder.



  (f)   Legal Name; Existence. NCMC’s exact legal name is, and for the
immediately preceding four months has been, New Century Mortgage Corporation.
NCRC’s exact legal name is, and for the immediately preceding four months has
been, NC Residual II Corporation. NCCC’s exact legal name is, and for the
immediately preceding four months has been, NC Capital Corporation. New
Century’s exact legal name is, and for the immediately preceding four months has
been, New Century Credit Corporation. Home123’s exact legal name is, and for the
immediately preceding four months has been, Home123 Corporation. Each of NCCC,
NCMC, NCRC, New Century and Home123 (a) is a corporation duly and exclusively
organized, validly existing and in good standing under the laws of California,
(b) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; and (c) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify could not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect. NCRC (a) is a corporation duly
and exclusively organized, validly existing and in good standing under the laws
of Delaware, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect; and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify could not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.



  (g)   Financial Condition. (a) Seller has heretofore furnished to Buyer a copy
of (a) its consolidated balance sheet for the fiscal year ended December 31,
2004, and the related consolidated statements of income and retained earnings
and of cash flows for Seller and its consolidated Subsidiaries for such fiscal
year, each audited by and accompanied by an opinion thereon of KPMG LLP, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Seller and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP and (b) its consolidated balance sheet and the consolidated
balance sheets of its consolidated Subsidiaries for the quarterly fiscal period
of Seller ended June 30, 2005 and the related consolidated statements of income
and retained earnings and of cash flows for Seller and its consolidated
Subsidiaries for such quarterly fiscal period, setting forth in each case in
comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial position of Seller and its Subsidiaries and
the consolidated results of their operations as at such dates and for such
fiscal periods, all in accordance with GAAP applied on a consistent basis. Since
June 30, 2005, there has been no material adverse change in the consolidated
business, operations or financial condition of Seller and its consolidated
Subsidiaries taken as a whole from that set forth in said financial statements.



  (h)   Litigation. Except as set forth on the compliance report required under
Section 11(y), there are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting Seller or any of
its Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority which (i) questions or challenges the validity or
enforceability of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000 (provided such claims or
claims shall be required to be set forth on the compliance report referenced
above only upon Buyer’s request), or (iii) individually or in the aggregate, if
adversely determined, could reasonably be likely to have a Material Adverse
Effect.



  (i)   No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by Seller in compliance with the terms and provisions thereof
will conflict with or result in a breach of the organizational documents of
NCCC, NCRC, NCMC, New Century, Home123 or Guarantor, or any applicable law, rule
or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any Servicing Agreement or other material agreement or instrument
to which NCCC, NCRC, NCMC, New Century, Home123, Guarantor or any of their
respective Subsidiaries is a party or by which any of them or any of their
Property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument or result in the creation or
imposition of any Lien (except for the Liens created pursuant to the Repurchase
Documents) upon any Property of NCCC, NCRC, NCMC, New Century, Home123 or
Guarantor, or any of their respective Subsidiaries pursuant to the terms of any
such agreement or instrument, other than a breach or default for which a consent
or waiver has been obtained pursuant to Section 3(a)(6).



  (j)   Action. Each of NCCC, NCRC, NCMC, New Century, Home123 and Guarantor has
all necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Repurchase Documents to
which it is a party, as applicable; the execution, delivery and performance by
NCCC, NCRC, NCMC, New Century, Home123 or Guarantor of each of the Repurchase
Documents to which it is a party have been duly authorized by all necessary
corporate or other action on its part; and each Repurchase Document to which it
is a party has been duly and validly executed and delivered by NCCC, NCRC, NCMC,
New Century, Home123 or Guarantor, as applicable, and constitutes a legal, valid
and binding obligation of NCCC, NCRC, NCMC, New Century, Home123 or Guarantor,
as applicable, enforceable against NCCC, NCRC, NCMC, New Century, Home123 or
Guarantor, as applicable, in accordance with its terms.



  (k)   Approvals. No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by NCCC, NCRC, NCMC, New
Century, Home123 or Guarantor, as applicable, of the Repurchase Documents to
which it is a party or for the legality, validity or enforceability thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Repurchase Documents.



  (l)   Margin Regulations. Neither any Transaction hereunder, nor the use of
the proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, U or X.



  (m)   Taxes. Each of NCCC, NCRC, NCMC, New Century, Home123, Guarantor and
their respective Subsidiaries have filed all Federal income tax returns and all
other material tax returns that are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it or any of its Subsidiaries, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of NCCC, NCRC, NCMC, New Century,
Home123, Guarantor and their respective Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of NCCC, NCRC, NCMC, New Century,
Home123 or Guarantor, as applicable, adequate.



  (n)   Investment Company Act. None of NCCC, NCRC, NCMC, New Century, Home123,
Guarantor nor any of their respective Subsidiaries is an “investment company”,
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.



  (o)   Purchased Assets.



  (1)   None of NCCC, NCRC, NCMC, New Century nor Home123 has assigned, pledged,
or otherwise conveyed or encumbered any Mortgage Loan to any other Person
(except as between NCCC, NCRC, NCMC, New Century and Home123), and immediately
prior to the sale of such Mortgage Loan to Buyer, NCCC, NCRC, NCMC, New Century
and/or Home123 was the sole legal and beneficial owner of such Mortgage Loan and
had good and marketable title thereto, free and clear of all Liens, in each case
except for Liens to be released simultaneously with the sale to Buyer hereunder.
No Mortgage Loan sold to Buyer hereunder was acquired (by purchase or otherwise)
by NCCC, NCRC, NCMC, New Century or Home123 from an Affiliate of NCCC, NCRC,
NCMC, New Century or Home123 (except as between NCCC, NCRC, NCMC, New Century
and Home123), as applicable.



  (2)   The provisions of this Agreement are effective to either constitute a
sale of Purchased Items to Buyer or to create in favor of Buyer a valid and
fully perfected first priority security interest in all right, title and
interest of NCCC, NCRC, NCMC, New Century and Home123 in, to and under the
Purchased Items.



  (3)   Upon receipt by Custodian of each Mortgage Note, endorsed in blank by a
duly authorized officer of NCCC, NCRC, NCMC, New Century or Home123, as
applicable, either a purchase shall have been completed by Buyer of each
Mortgage Note or Buyer shall have a valid and fully perfected first priority
security interest in the applicable Mortgage Note and in such Seller’s interest
in the related Mortgaged Property.



  (4)   Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, and NCCC, NCRC, NCMC, New Century and Home123 as “Debtor” and
describing the Purchased Items, in the jurisdictions and recording offices
listed on Exhibit IV attached hereto, the security interests granted hereunder
in the Purchased Items will constitute valid and fully perfected first priority
security interests under the Uniform Commercial Code in all right, title and
interest of NCCC, NCRC, NCMC, New Century and Home123 in, to and under such
Purchased Items, which can be perfected by filing under the Uniform Commercial
Code.



  (5)   Upon execution and delivery of the Account Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, all deposit accounts comprising Purchased Items.



  (6)   With respect to each Purchased Asset, each of the representations and
warranties on Schedule 1 is true and correct.



  (p)   Chief Executive Office/Jurisdiction of Organization. On the Effective
Date, and during the four months immediately preceding the Effective Date, each
of NCCC’s, NCRC’s, NCMC’s, New Century’s and Home123’s chief executive office,
is, and has been located at 18400 Von Karman, Suite 1000, Irvine, California
92612. On the Effective Date, each of NCCC’s, NCMC’s, New Century’s and
Home123’s jurisdiction of organization is California and NCRC’s jurisdiction of
organization is Delaware.



  (q)   Location of Books and Records. The location where each of NCCC, NCRC,
NCMC, New Century and Home123 keeps its books and records, including all
computer tapes and records related to the Purchased Items is its chief executive
office.



  (r)   Reserved.



  (s)   Servicing Agreements. Seller has delivered to Buyer all Servicing
Agreements with respect to the Purchased Assets and no default or event of
default exists thereunder.



  (t)   Existing Financing Facilities. All credit facilities, repurchase
facilities or substantially similar facilities of Seller which are presently in
effect on the date hereof are set forth on Schedule 2 hereto (the “Existing
Financing Facilities”). Seller has delivered to Buyer copies of all
non-confidential portions of Existing Financing Facilities and no defaults or
events of default exist thereunder. Seller shall file with the SEC copies of all
non-confidential portions of each new Existing Financing Facility to be entered
into.



  (u)   True and Complete Disclosure. (a) The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of NCCC,
NCRC, NCMC, New Century, Home123 or Guarantor to Buyer in connection with the
negotiation, preparation or delivery of this Agreement and the other Repurchase
Documents or included herein or therein or delivered pursuant hereto or thereto
(other than with respect to the Mortgage Loans), when taken as a whole, do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each of NCCC,
NCRC, NCMC, New Century, Home123 and Guarantor to Buyer in connection with this
Agreement and the other Repurchase Documents and the transactions contemplated
hereby (other than with respect to the Mortgage Loans) and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer of either
NCCC, NCRC, NCMC, New Century or Home123, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Repurchase Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
Buyer for use in connection with the transactions contemplated hereby or
thereby.



  (v)   ERISA. NCCC, NCRC, NCMC, New Century, Home123, Guarantor and any of
their respective ERISA Affiliates are not and will not be in the future,
required to contribute to any Plan (including Multiemployer Plans) subject to
the applicable provisions of ERISA.



  (w)   REIT. Neither NCRC nor the Guarantor has engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Each of NCRC and the Guarantor for their current “tax year” (as defined in
the Code) are and for all prior tax years subsequent to their election to be a
real estate investment trust have been entitled to a dividends paid deduction
under the requirements of Section 857 of the Code with respect to any dividends
paid by it with respect to each such year for which it claims a deduction in
their Form 1120-REIT filed with the United States Internal Revenue Service for
such year.



  (x)   No Reliance. Each of NCMC, NCRC, NCCC, New Century, Home123 and
Guarantor has made its own independent decisions to enter into the Repurchase
Documents and each Transaction and as to whether such Transaction is appropriate
and proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary. None of NCMC, NCRC, NCCC, New Century, Home123 nor Guarantor is
relying upon any advice from Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.



  (y)   Compliance with Anti-Money Laundering Laws. Seller has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); Seller has established an adequate anti-money laundering compliance
program as required by the Anti-Money Laundering Laws, has conducted the
requisite due diligence in connection with the origination of each Mortgage Loan
for purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the applicable Mortgagor and the origin of the assets used by the
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws.



  (z)   Other Security Agreements. Seller has not become bound under Section
9-203(d) of the UCC by a Security Agreement previously entered into by another
Person.



  11.   COVENANTS OF SELLER

On and as of the date of this Agreement and each Purchase Date and until this
Agreement is no longer in force with respect to any Transaction, each of NCCC,
NCRC, NCMC, New Century and Home123 covenants that it will:



  (a)   Financial Statements. Seller shall deliver to Buyer:



  (1)   as soon as available and in any event within forty-five (45) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of Guarantor, Seller and their consolidated Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows for Guarantor, Seller and their consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of
Guarantor and Seller, as applicable, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Guarantor or
Seller and its consolidated Subsidiaries, as applicable, in accordance with
GAAP, consistently applied, as at the end of, and for, such period (subject to
normal year-end adjustments);



  (2)   as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Guarantor or Seller, the consolidated balance sheets
of Guarantor and Seller and their respective consolidated Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for Guarantor and Seller and their
respective consolidated Subsidiaries for such year, setting forth in each case
in comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and Seller and their respective consolidated Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP, and a certificate of
such accountants stating that, in making the examination necessary for their
opinion, they obtained no knowledge, except as specifically stated, of any
Default or Event of Default; and



  (3)   from time to time such other information regarding the financial
condition, operations, or business of Seller as Buyer may reasonably request.

Seller shall furnish to Buyer, at the time Seller furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of Seller to the effect that, to the best of such
Responsible Officer’s knowledge, Seller during such fiscal period or year has
observed or performed in all material respects all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Repurchase Documents to be observed, performed or satisfied by it, and
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate (and, if any Default or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action Seller has taken or proposes to take with
respect thereto).



  (b)   Litigation. Seller will promptly, and in any event within ten (10) days
after service of process on any of the following, give to Buyer notice of all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting Seller or any of its Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Repurchase Documents or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim or claims in an aggregate
amount greater than $5,000,000 (provided notice with respect to such claim or
claims shall be required only upon Buyer’s request), or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect.



  (c)   Existence, etc. Each of NCCC, NCRC, NCMC, New Century and Home123 shall:



  (1)   preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business (provided that nothing in this Section 11(c)(1) shall prohibit any
transaction expressly permitted under Section 11(d));



  (2)   comply with the requirements of all applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;



  (3)   keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;



  (4)   not (i) cause or permit any change to be made in its name,
organizational identification number, identity or corporate structure, each as
described in Section 10(f) or (ii) change its jurisdiction of organization,
unless it shall have provided Buyer thirty (30) days’ prior written notice of
such change and shall have first taken all action required by Buyer for the
purpose of perfecting or protecting the lien and security interest of Buyer
established hereunder;



  (5)   pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and



  (6)   permit representatives of Buyer, upon reasonable notice (unless a
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer.



  (d)   Restriction on Fundamental Changes. None of Guarantor, NCCC, NCRC, NCMC,
New Century nor Home123 will enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets; provided, that Guarantor, NCCC, NCRC, NCMC, New Century or
Home123 may merge or consolidate with (i) any wholly owned subsidiary of
Guarantor, NCCC, NCRC, NCMC, New Century or Home123, as applicable, or (ii) any
other Person if Guarantor, NCCC, NCRC, NCMC, New Century or Home123 is the
surviving corporation; and provided, further, that if after giving effect
thereto, no Default would exist hereunder,



  (e)   Margin Deficit. If at any time there exists a Margin Deficit, Seller
shall cure same in accordance with Section 4.



  (f)   Notices. Seller shall give notice to Buyer:



  (1)   promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;



  (2)   with respect to any Purchased Asset, promptly upon receipt of any
principal prepayment (in full or partial) of such Purchased Asset;



  (3)   with respect to any Purchased Asset hereunder, promptly upon receipt of
notice or knowledge that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the Asset Value of such Purchased
Asset (provided that Seller may satisfy its obligations under this clause (3) by
causing Servicer to notify Buyer of any such damage);



  (4)   promptly upon receipt of notice or knowledge of (i) any material default
related to any Purchased Item, (ii) any Lien or security interest on, or claim
asserted against, any Purchased Item (other than the Lien created hereby) or
(iii) any event or change in circumstances which could reasonably be expected to
have a Material Adverse Effect;



  (5)   promptly upon any material change in the market value of any or all of
Seller’s assets which could reasonably be expected to have a Material Adverse
Effect;



  (6)   no later than five Business Days after the end of each such month, of
all amounts borrowed under the Existing Financing Facilities during such month;



  (7)   upon the termination of any Existing Financing Facility, if such
termination would require Seller to have to file a Form 8-K with the SEC
pursuant to the rules governing such filings; provided, however, this notice
requirement shall be deemed satisfied once Seller files the related Form 8-K
with the SEC; and



  (8)   promptly upon the occurrence of any default or event of default under
the Existing Financing Facilities.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Seller setting forth details of the occurrence referred
to therein and stating what action Seller has taken or proposes to take with
respect thereto.



  (g)   Reports. Within 45 calendar days following the end of each calendar
quarter, Seller shall provide Buyer with a quarterly report, which report shall
include, among other items, a summary of such Seller’s delinquency and loss
experience with respect to Mortgage Loans serviced by Seller, any Servicer or
any designee of either, operating statements and the occupancy status of such
Mortgaged Property and other property level information, including internal
quality control reports, plus any such additional reports as Buyer may
reasonably request with respect to Seller or any Servicer’s servicing portfolio
or pending originations of Mortgage Loans.



  (h)   Underwriting Guidelines. All Eligible Assets will conform with the
Underwriting Guidelines. Seller shall not make any material change in the
Underwriting Guidelines without the prior written consent of Buyer and shall
review the Underwriting Guidelines periodically to confirm that they are being
complied with in all material respects and are adequate to meet Seller’s
business objectives (and to the extent Buyer’s consent has not yet been
obtained, no Mortgage Loan underwritten in accordance with such changed
Underwriting Guidelines shall be considered an Eligible Asset). In the event
Seller makes any amendment or modification to the Underwriting Guidelines,
Seller shall promptly deliver to Buyer a complete copy of the amended or
modified Underwriting Guidelines.



  (i)   Transactions with Affiliates. Guarantor, NCCC, NCRC, NCMC, New Century
and Home123 will not, and will not permit any of their Subsidiaries to, enter
into any transaction with an Affiliate of Guarantor, NCCC, NCRC, NCMC, New
Century or Home123 (other than another Seller) except transactions in the
ordinary course of business on terms no less favorable to Guarantor, NCCC, NCRC,
NCMC, New Century or Home123 than those that would be obtained in an
arm’s-length transaction. In no event shall Seller transfer to Buyer hereunder
any Mortgage Loan acquired by Seller from an Affiliate of Seller (other than
each other Seller).



  (j)   Limitation on Liens. Immediately upon notice of a Lien or any
circumstance which could give rise to a Lien on the Purchased Items to the
extent related to the Mortgage Loans, Seller will defend such Purchased Items
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the related Purchased Items (other than any
security interest created under this Agreement), and Seller will defend the
right, title and interest of Buyer in and to any of such Purchased Items against
the claims and demands of all persons whomsoever.



  (k)   Guarantees. Guarantor, NCCC, NCRC, NCMC, New Century and Home123 will
not create, incur, assume or suffer to exist any Guarantees of any Person other
than an Affiliate without ten (10) days prior written notice to Buyer of such
Guarantee.



  (l)   Limitation on Distributions. After the occurrence and during the
continuation of any Default, none of NCCC, NCRC, NCMC, New Century nor Home123
shall make any payment on account of, or set apart assets for, a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any equity or partnership interest of NCCC, NCRC, NCMC, New
Century or Home123, as applicable, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of NCCC, NCRC, NCMC, New Century
or Home123, as applicable.



  (m)   Maintenance of Tangible Net Worth. Guarantor will at all times during
each fiscal year maintain Tangible Net Worth of not less than the sum of (1)
$750,000,000, and (2) fifty percent (50%) of all increases in shareholders’
equity in the Guarantor attributable to issuances of common stock since
October 1, 2004.



  (n)   Minimum Liquidity. Seller shall have at all times, on a consolidated
basis, Cash, Cash Equivalents and unused borrowing capacity on unencumbered
assets that could be drawn against (taking into account the economic terms of
committed Existing Financing Facilities, including, without limitation, any
margin or overcollateralization requirements) under committed Existing Financing
Facilities in an amount equal to not less than $125,000,000. Seller shall have
on the last day of each fiscal quarter, on a consolidated basis, Cash and Cash
Equivalents in an amount equal to not less than $75,000,000.



  (o)   Leverage Ratio. Guarantor shall not permit the Leverage Ratio of
Guarantor and its consolidated Subsidiaries at any time to be greater than 12:1.



  (p)   Servicer; Servicing Tape. Seller shall provide to Buyer and to
Disbursement Agent via Electronic Transmission, a remittance report on a monthly
basis by no later than the 12th day of each month (the “Reporting Date”)
containing servicing information, including without limitation those fields
reasonably requested by Buyer from time to time, on a loan-by-loan basis and in
the aggregate, with respect to the Purchased Assets serviced hereunder by Seller
or any Servicer for the month (or any portion thereof) prior to the Reporting
Date (such remittance report, an “Asset Tape”). Seller shall not cause the
Mortgage Loans to be serviced by any servicer other than a servicer expressly
approved in writing by Buyer, which approval shall be deemed granted by Buyer
with respect to Seller with the execution of this Agreement.



  (q)   Required Filings. Seller shall promptly provide Buyer with copies of all
documents which NCCC, NCRC, NCMC, New Century or Home123 or any Subsidiary of
NCCC, NCRC, NCMC, New Century or Home123 is required to file with any regulatory
body in accordance with its regulations other than routine filings in the
ordinary course of business with regulatory bodies (other than the Securities
and Exchange Commission) which related to obtaining or maintaining licenses to
do business or corporate qualifications.



  (r)   Remittance of Prepayments. Seller shall remit or cause to be remitted to
Buyer, with sufficient detail via Electronic Transmission to enable Buyer to
appropriately identify the Mortgage Loan to which any amount remitted applies,
all full or partial principal prepayments on any Purchased Asset that Seller or
Servicer has received on a weekly basis, to be paid on Thursday of the next
succeeding week (or the next Business Day).



  (s)   Maintenance of Profitability. Seller shall not permit, for any two
consecutive calendar quarters (each such period, a “Test Period”), Net Income
for such Test Period before income taxes for such Test Period and distributions
made during such Test Period, to be less than $1.00.



  (t)   Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.



  (u)   Escrow Imbalances. Seller will, no later than five (5) Business Days
after learning (from any source) of any material imbalance in any escrow
account, fully and completely correct and eliminate such imbalance including,
without limitation, depositing its own funds into such account to eliminate any
overdrawal or deficit.



  (v)   Reserved.



  (w)   Custodial and Disbursement Agreement and Account Agreement. Seller shall
maintain each of the Custodial and Disbursement Agreement and Account Agreement
in full force and effect and shall not amend or modify either of the Custodial
and Disbursement Agreement or the Account Agreement or waive compliance with any
provisions thereunder without the prior written consent of Buyer.



  (x)   Inconsistent Agreements. Guarantor, NCMC, NCRC, NCCC, New Century and
Home123 will not, and will not permit any of their Subsidiaries to, directly or
indirectly, enter into any agreement containing any provision which would be
violated or breached by any Transaction hereunder or by the performance by
either of Guarantor, NCCC, NCRC, NCMC, New Century or Home123 of their
respective obligations under any Repurchase Document to which it is a party.



  (y)   Compliance Report. Seller shall provide Buyer no later than the
thirtieth (30th) calendar day of each month a compliance report, in the form of
Exhibit X attached hereto, demonstrating therein the calculations Seller
utilized to determine its compliance with the financial covenants set forth in
clauses (m), (n), (o) and (s) of this Section 11 as of the end of the
immediately preceding month. Such compliance report shall be delivered by seller
to Buyer in accordance with Section 17 and shall also be delivered by Seller to
Buyer at 9 West 57th Street, New York, NY 10019, Attn: Michael Friedman,
Telecopier No.: (212) 891-6143, Telephone No.: (212) 891-6261.



  12.   EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) occur, Seller and
Buyer shall have the rights set forth in Section 13, as applicable:



  (a)   Seller shall default in the payment of any Repurchase Price due or any
amount under Section 5 when due (whether at stated maturity, upon acceleration
or at mandatory or optional prepayment); or



  (b)   Seller shall default in the payment of any other amount payable by it
hereunder or under any other Repurchase Document after notification by Buyer of
such default, and such default shall have continued unremedied for one
(1) Business Day; or



  (c)   any representation, warranty or certification made or deemed made herein
or in any other Repurchase Document by Seller or any certificate furnished to
Buyer pursuant to the provisions hereof or thereof or any information with
respect to the Mortgage Loans furnished in writing by or on behalf of Seller
shall prove to have been false or misleading in any material respect as of the
time made or furnished (other than the representations and warranties set forth
in Schedule 1, which shall be considered solely for the purpose of determining
the Asset Value of the Purchased Assets, unless (i) Seller shall have made any
such representations and warranties with actual knowledge that they were
materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by Buyer in
its sole discretion to be materially false or misleading on a regular basis); or



  (d)   Seller shall fail to comply with the requirements of 11(c),
Section 11(d), Section 11(e), Section 11(f), Section 11(h) (with respect to the
Eligible Assets as a whole and not with respect to any single Eligible Asset) or
Sections 11(i) through 11(w); and such default shall continue unremedied for a
period of 5 Business Days from the earlier of (i) a responsible officer of
Seller having knowledge of such default and (ii) Buyer giving notice to Seller
of such default; or except as otherwise set forth in Sections 12(a), 12(b),
12(c) and 12(d), Seller shall fail to observe or perform any other covenant or
agreement contained in this Agreement or any other Repurchase Document and such
failure to observe or perform shall continue unremedied for a period of 10
Business Days from the earlier of (i) a responsible officer of Seller having
knowledge of such default and (ii) Buyer giving notice to Seller of such
default; or



  (e)   a final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against NCCC, NCRC, NCMC, New
Century, Home123 or any of their Affiliates by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof; or



  (f)   an Act of Insolvency shall have occurred with respect to Guarantor,
NCCC, NCRC, NCMC, New Century or Home123 or any of their Subsidiaries; or



  (g)   the Custodial and Disbursement Agreement, the Account Agreement or any
Repurchase Document shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by NCCC,
NCRC, NCMC, New Century or Home123; or



  (h)   NCCC, NCRC, NCMC, New Century or Home123 shall grant, or suffer to
exist, any Lien on any Purchased Item (except any Lien in favor of Buyer); or
either the Purchased Items shall not have been sold to Buyer free and clear of
any Liens in favor of any Person other than Buyer, or the Liens contemplated
hereby shall cease or fail to be first priority perfected Liens on any Purchased
Items (but not the related Mortgaged Properties) in favor of Buyer or shall be
Liens in favor of any Person other than Buyer; or



  (i)   NCCC, NCRC, NCMC, New Century or Home123 or any of their Affiliates
shall be in default under (i) any Indebtedness in an amount equal to $10,000,000
or more of NCCC, NCRC, NCMC, New Century or Home123 or of such Affiliate which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, (ii) any other contract to which NCCC, NCRC,
NCMC, New Century or Home123 or such Affiliate is a party which default
(1) involves the failure to pay a matured obligation in excess of $10,000,000,
or (2) permits the acceleration of the maturity of obligations in excess of
$10,000,000 by any other party to or beneficiary of such contract, or (iii) any
Seller-Related Obligation; or



  (j)   any material adverse change in the Property, business or financial
condition of NCCC, NCRC, NCMC, New Century or Home123 or any of their Affiliates
shall occur, in each case as determined by Buyer in its sole good faith
discretion, or any other condition shall exist which, in Buyer’s sole good faith
discretion, constitutes a material impairment of Seller’s ability to perform its
obligations under this Agreement or any other Repurchase Document; or



  (k)   Reserved;



  (l)   upon any event of default or event which, with the passage of time or
expiration of any grace periods, would constitute an event of default under any
of the Existing Financing Facilities; or



  (m)   a Change of Control shall have occurred; or



  (n)   upon the failure of NCRC or the Guarantor to at any time to continue to
be (i) qualified as a real estate investment trust as defined in Section 856 of
the Code and (ii) entitled to a dividend paid deduction under Section 857 of the
Code with respect to dividends paid by it with respect to each taxable year for
which it claims a deduction on its Form 1120 – REIT filed with the United States
Internal Revenue Service for such year, or the entering into by NCRC or the
Guarantor of any material “prohibited transactions” as defined in Sections
857(b) and 856(c) of the Code; or



  (o)   upon the failure by NCRC or the Guarantor to satisfy any of the
following asset or income tests:



  (1)   At the close of each taxable year, at least 75 percent of such Person’s
gross income consists of (i) “rents from real property” within the meaning of
Section 856(c)(3)(A) of the Code, (ii) interest on obligations secured by
mortgages on real property or on interests in real property, within the meaning
of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or other
disposition of real property (including interests in real property and interests
in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (iv) dividends or other distributions on, and gain (other than gain
from “prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii)
of the Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.



  (2)   At the close of each taxable year, at least 95 percent of such Person’s
gross income consists of (i) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (ii) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (iii) interest,
(iv) dividends, and (v) income derived from payments to such Person’s on
interest rate swap or cap agreements, options, futures contracts, forward rate
agreements and other similar financial instruments entered into to reduce the
interest rate risks with respect to any indebtedness incurred or to be incurred
to acquire or carry real estate assets, or gain from the sale or other
disposition of such an investment as described in section 856(c)(5)(G), in each
case within the meaning of Section 856(c)(2) of the Code.



  (3)   At the close of each quarter of such Person’s taxable years, at least
75 percent of the value of such Person’s total assets (as determined in
accordance with Treasury Regulations Section 1.856-2(d)) has consisted of and
will consist of real estate assets within the meaning of Sections 856(c)(4) and
856(c)(5)(B) of the Code, cash and cash items (including receivables which arise
in the ordinary course of such Person’s operations, but not including
receivables purchased from another person), and government securities.



  (4)   At the close of each quarter of each of such Person’s taxable years,
(i) not more than 25 percent of such Person’s total asset value will be
represented by securities (other than those described in paragraph 3), (ii) not
more than 20 percent of such Person’s total asset value will be represented by
securities of one or more taxable REIT subsidiaries, and (iii) (a) not more than
5 percent of the value of such Person’s total assets will be represented by
securities of any one issuer (other than Government securities and securities of
taxable REIT subsidiaries), and (b) such Person’s will not hold securities
possessing more than 10 percent of the total voting power or value of the
outstanding securities of any one issuer (other than government securities,
securities of taxable REIT subsidiaries, and securities of a qualified REIT
subsidiary within the meaning of Section 856(i) of the Code).”of any of the REIT
qualification tests pursuant to Section 856(c) of the Code.



  13.   REMEDIES



  (a)   If an Event of Default occurs, the following rights and remedies are
available to Buyer; provided, that an Event of Default shall be deemed to be
continuing unless expressly waived by Buyer in writing.



  (1)   At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency of Seller), the
Repurchase Date for each Transaction hereunder, if it has not already occurred,
shall be deemed immediately to occur. Buyer shall (except upon the occurrence of
an Act of Insolvency of Seller) give notice to Seller of the exercise of such
option as promptly as practicable.



  (2)   If Buyer exercises or is deemed to have exercised the option referred to
in subsection (a)(1) of this Section 13,

(A) (i) Seller’s obligations in such Transactions to repurchase all Purchased
Assets, at the Repurchase Price therefor on the Repurchase Date, and to pay all
other amounts owed by Seller hereunder, shall thereupon become immediately due
and payable, (ii) all Income paid after such exercise or deemed exercise shall
be retained by Buyer and applied to the aggregate unpaid Repurchase Prices and
any other amounts owed by Seller hereunder, and (iii) Seller shall immediately
deliver to Buyer any Purchased Assets subject to such Transactions then in
NCCC’s, NCRC’s, NCMC’s, New Century’s or Home123’s possession or control;

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price,
(x) the Post-Default Rate to (y) the Repurchase Price for such Transaction as of
the Repurchase Date (decreased as of any day by (i) any amounts actually in the
possession of Buyer pursuant to clause (C) of this subsection, (ii) any proceeds
from the sale of Purchased Assets applied to the Repurchase Price pursuant to
subsection (a)(4) of this Section 13, and (iii) any amounts applied to the
Repurchase Price pursuant to subsection (a)(4) of this Section 13); and

(C) all Income actually received by Buyer pursuant to Section 5 (excluding any
Late Payment Fees paid pursuant to Section 5(b)) shall be applied to the
aggregate unpaid Repurchase Price owed by Seller.



  (3)   Upon the occurrence of one or more Events of Default, Buyer shall have
the right to obtain physical possession of the Servicing Records (subject to the
provisions of the Custodial and Disbursement Agreement) and all other files of
Seller relating to the Purchased Assets and all documents relating to the
Purchased Assets which are then or may thereafter come in to the possession of
Seller or any third party acting for Seller and Seller shall deliver to Buyer
such assignments as Buyer shall request and Buyer shall have the right to
appoint any Person to act as Servicer for the Purchased Assets. Buyer shall be
entitled to specific performance of all agreements of Seller contained in the
Repurchase Documents.



  (4)   At any time on the Business Day following notice to Seller (which notice
may be the notice given under subsection (a)(1) of this Section 13), in the
event Seller has not repurchased all Purchased Assets, Buyer may (A) immediately
sell, without demand or further notice of any kind, at a public or private sale
and at such price or prices as Buyer may deem satisfactory any or all Purchased
Assets subject to such Transactions hereunder and apply the proceeds thereof to
the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder or (B) in its sole discretion elect, in lieu of selling all or a
portion of such Purchased Assets, to give Seller credit for such Purchased
Assets in an amount equal to the Market Value of the Purchased Assets against
the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. The proceeds of any disposition of Purchased Assets shall be applied
first to the costs and expenses incurred by Buyer in connection with Seller’s
default; second to costs of related covering and/or related hedging
transactions; third to the Repurchase Price; and fourth to any other outstanding
obligation of Seller to Buyer or its Affiliates. In connection with any sale
pursuant to clause (A) of this subsection (a)(4), Buyer may (i) sell any such
Purchased Assets without giving any warranties and (ii) specifically disclaim or
modify any warranties of title or the like, and this procedure shall not be
considered to adversely affect the commercial reasonableness of any such sale of
Purchased Assets.



  (5)   Seller agrees that Buyer may obtain an injunction or an order of
specific performance to compel Seller to fulfill its obligations as set forth in
Section 24, if Seller fails or refuses to perform its obligations as set forth
therein.



  (6)   Seller shall be liable to Buyer, payable as and when incurred by Buyer,
for (A) the amount of all actual out-of-pocket expenses, including legal or
other expenses incurred by Buyer in connection with or as a consequence of an
Event of Default, and (B) all costs incurred in connection with hedging or
covering transactions.



  (7)   Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.



  (b)   Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a)(1) and (4) of this Section 13, at any time
thereafter without notice to Seller. All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.



  (c)   Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense (other than a defense of payment or
performance) Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Purchased Items, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s-length.



  (d)   To the extent permitted by applicable law, Seller shall be liable to
Buyer for interest on any amounts owing by Seller hereunder, from the date
Seller becomes liable for such amounts hereunder until such amounts are (i) paid
in full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller to Buyer under this paragraph
13(d) shall be at a rate equal to the Post-Default Rate.



  14.   INDEMNIFICATION AND EXPENSES



  (a)   NCCC, NCRC, NCMC, New Century and Home123, jointly and severally, agree
to hold Buyer and its Affiliates and their present and former respective
officers, directors, employees, agents, advisors and other representatives (each
an “Indemnified Party”) harmless from and indemnify any Indemnified Party
against all third party liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (including counsel’s fees and disbursements)
(collectively, “Costs”), relating to or arising out of this Agreement, any other
Repurchase Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, each of NCCC, NCRC, NCMC, New Century
and Home123, jointly and severally, agrees to hold any Indemnified Party
harmless from and indemnify such Indemnified Party against all Costs with
respect to all Mortgage Loans relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation the federal Truth in Lending Act
and/or the federal Real Estate Settlement Procedures Act, that, in each case,
results from anything other than the Indemnified Party’s gross negligence or
willful misconduct. In any suit, proceeding or action brought by an Indemnified
Party in connection with any Mortgage Loan for any sum owing thereunder, or to
enforce any provisions of any Mortgage Loan, each of NCCC, NCRC, NCMC, New
Century and Home123, jointly and severally, will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by NCCC, NCRC, NCMC, New Century or Home123 of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or obligor or its
successors from NCCC, NCRC, NCMC, New Century or Home123. Each of NCCC, NCRC,
NCMC, New Century and Home123, jointly and severally, also agrees to reimburse
an Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of Buyer’s rights under this Agreement, any
other Repurchase Document or any transaction contemplated hereby or thereby,
including without limitation the fees and disbursements of its counsel.



  (b)   Seller agrees to pay as and when billed by Buyer all of the
out-of-pocket costs and expenses (including legal fees) incurred by Buyer in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, any other Repurchase
Document or any other documents prepared in connection herewith or therewith.
Seller agrees to pay as and when billed by Buyer all of the out-of-pocket costs
and expenses incurred in connection with the consummation and administration of
the transactions contemplated hereby and thereby including without limitation
all fees, disbursements and expenses of counsel to Buyer which amount shall be
deducted from the Purchase Price paid for the first Transaction hereunder.
Subject to the limitations set forth in Section 26, Seller agrees to pay Buyer
all the out of pocket due diligence, inspection, appraisals, testing and review
costs and expenses incurred by Buyer with respect to Mortgage Loans submitted by
Seller for purchase under this Agreement, including, but not limited to, those
out of pocket costs and expenses incurred by Buyer pursuant to Sections 24 and
26.



  15.   RECORDING OF COMMUNICATIONS

Buyer and Seller shall have the right (but not the obligation) from time to time
to make or cause to be made tape recordings of communications between its
employees and those of the other party with respect to Transactions upon notice
to the other party of such recording. Buyer and Seller consent to the
admissibility of such tape recordings in any court, arbitration, or other
proceedings. The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.



  16.   SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and that each has been entered into in consideration of the other
Transactions. Accordingly, each of Buyer and Seller agrees (i) to perform all of
its obligations in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (ii) that each of them shall be entitled
to set off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transaction hereunder;
(iii) that payments, deliveries, and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries, and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries, and other
transfers may be applied against each other and netted and (iv) to promptly
provide notice to the other after any such set off or application.



  17.   NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial and
Disbursement Agreement (including without limitation any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including without limitation by email, telex or telecopy) delivered to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof or thereof); or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. Except as otherwise provided in this Agreement and except for notices
given under Section 3 (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt.



  18.   ENTIRE AGREEMENT; SEVERABILITY; MODIFICATIONS

This Agreement together with the other Repurchase Documents constitute the
entire understanding between Buyer and Seller with respect to the subject matter
it covers and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Purchased Assets. By acceptance of this Agreement, Buyer and Seller acknowledge
that they have not made, and are not relying upon, any statements,
representations, promises or undertakings not contained in this Agreement. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement. No amendment,
modification or release from any provision of this Agreement shall be effective
unless in writing and executed by or on behalf of the party or parties to be
charged therewith and shall be effective only in the specific instance and for
the specific purpose for which given.



  19.   NON-ASSIGNABILITY

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Seller or Buyer without the prior written
consent of the other party, and any attempted assignment without such consent
shall be null and void. Notwithstanding the foregoing, Buyer may assign its
rights and remedies under this Agreement and under any Transaction without the
consent of Seller (a) to any Affiliate of Buyer (with notice to Seller), and
(b) in connection with any pledge, rehypothecation or other right permitted
pursuant to Section 9. Subject to the foregoing, this Agreement and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in this Agreement express
or implied, shall give to any person, other than the parties to this Agreement
and their successors hereunder, any benefit of any legal or equitable right,
power, remedy or claim under this Agreement.



  20.   TERMINABILITY

Except as set forth below, this Agreement may be terminated (a) by Seller upon
giving written notice to Buyer and payment of the Minimum Pricing Amount
pursuant to Section 3(p), (b) by Buyer, in its sole discretion by giving
30 days’ notice to Seller, upon a decrease of 30% in the aggregate amount
available to NCCC, NCRC, NCMC, New Century or Home123 or their Affiliates under
the Existing Financing Facilities in the aggregate and (c) by Buyer, in its sole
discretion by giving 30 days’ notice to Seller, upon the occurrence of any event
set forth in Section 3(b)(10) except that this Agreement shall, notwithstanding
such notice, remain applicable to any Transaction then outstanding; provided
that the Repurchase Date for any such Transaction outstanding shall be the
earlier to occur of the original Repurchase Date pursuant to the applicable
Confirmation and (ii) 20 days from the date of such notice of termination. Each
representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived any
Default that may arise because any such representation or warranty shall have
proved to be false or misleading, notwithstanding that Buyer may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time the Transaction was made. Notwithstanding any such
termination or the occurrence of an Event of Default, all of the representations
and warranties and covenants hereunder shall continue and survive. The
obligations of Seller under Section 14 shall survive the termination of this
Agreement.



  21.   GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES.



  22.   SUBMISSION TO JURISDICTION; WAIVERS

EACH OF BUYER, NCCC, NCRC, NCMC, NEW CENTURY AND HOME123 HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED;

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.



  23.   NO WAIVERS, ETC.

No failure on the part of Buyer or Seller to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Repurchase Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Repurchase Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law. An Event of
Default shall be deemed to be continuing unless expressly waived by Buyer in
writing.



  24.   SERVICING



  (a)   Each of NCCC, NCRC, NCMC, New Century and Home123 covenants to maintain
or cause the servicing of the Mortgage Loans to be maintained in conformity with
accepted and prudent servicing practices in the industry for the same type of
mortgage loans as the Mortgage Loans and in a manner at least equal in quality
to the servicing Seller provides for mortgage loans which it owns. In the event
that the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default, (ii) the date on which this Agreement
terminates or (iii) the transfer of servicing approved by Buyer.



  (b)   If the Mortgage Loans are serviced by Seller, Seller agrees that Buyer
is the owner of all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records relating to or evidencing the servicing of the Mortgage Loans (the
“Servicing Records”). Seller covenants to safeguard such Servicing Records and
to deliver them promptly to Buyer or its designee (including Custodian) at
Buyer’s request.



  (c)   If the Mortgage Loans are serviced by a person other than Seller (such
third party the “Servicer”), Seller (i) shall, in accordance with Section
(3)(b)(7), provide a copy of the servicing agreement to Buyer, which shall be in
form and substance acceptable to Buyer (the “Servicing Agreement”), and shall
provide a Servicer Notice to Buyer substantially in the form of Exhibit VII
hereto, fully executed by Seller and the Servicer; and (ii) hereby irrevocably
assigns to Buyer and Buyer’s successors and assigns all right, title and
interest of Seller in, to and under, and the benefits of, any Servicing
Agreement with respect to the Mortgage Loans. Seller agrees that no Person shall
assume the servicing obligations with respect to the Mortgage Loans as successor
to the Servicer unless such successor is approved in writing by Buyer prior to
such assumption of servicing obligations.



  (d)   If the servicer of the Mortgage Loans is Seller, upon the occurrence of
an Event of Default, Buyer shall have the right to terminate the Seller as
servicer of the Mortgage Loans and transfer servicing to Buyer’s designated
Servicer, at no cost or expense to Buyer, at any time thereafter. If the
Servicer of the Mortgage Loans is not Seller, Buyer shall have the right, as
contemplated in the applicable Servicer Notice, upon the occurrence of an Event
of Default, to terminate any applicable Servicing Agreement and transfer
servicing to Buyer’s designated Servicer, at no cost or expense to Buyer, it
being agreed that Seller will pay any and all fees required to terminate such
Servicing Agreement and to effectuate the transfer of servicing to Buyer’s
designated Servicer, as well as any servicing fees and expenses payable to such
Servicer.



  (e)   After the Purchase Date, until the repurchase of any Mortgage Loan,
Seller will have no right to modify or alter the terms of such Mortgage Loan and
Seller will have no obligation or right to repossess such Mortgage Loan or
substitute another Mortgage Loan, in each case except as provided in the
Custodial and Disbursement Agreement.



  (f)   In the event Seller or its Affiliate is servicing the Mortgage Loans,
Seller shall permit Buyer to inspect Seller’s or its Affiliate’s servicing
facilities, as the case may be, for the purpose of satisfying Buyer that Seller
or its Affiliate, as the case may be, has the ability to service the Mortgage
Loans as provided in this Agreement.



  25.   INTENT



  (a)   The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of Purchased Assets subject to such Transaction would render such
definition inapplicable).



  (b)   It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 16 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.



  (c)   The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).



  (d)   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA or regulations promulgated thereunder).



  26.   BUYER’S REPRESENTATIONS

Buyer represents and warrants to Seller that as of the Effective Date and as of
the Repurchase Date for the repurchase of any Purchased Assets by Seller from
Buyer hereunder:



  (a)   Action. Buyer has all necessary corporate or other power, authority and
legal right to execute, deliver and perform its obligations under each of the
Repurchase Documents to which it is a party; the execution, delivery and
performance by Buyer of each of the Repurchase Documents to which it is a party
have been duly authorized by all necessary corporate or other action on its
part; and each Repurchase Document to which it is a party has been duly and
validly executed and delivered by Buyer, and constitutes a legal, valid and
binding obligation of Buyer, enforceable against Buyer, in accordance with its
terms.



  (b)   Approvals. No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by Buyer, of the Repurchase
Documents to which it is a party or for the legality, validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to the Repurchase Documents.



  (c)   No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by Buyer in compliance with the terms and provisions thereof
will conflict with or result in a breach of the organizational documents of
Buyer, or any applicable law, rule or regulation, or any order, writ, injunction
or decree of any Governmental Authority or other material agreement or
instrument to which Buyer or any of its Subsidiaries is a party or by which
Buyer or any of its Property is bound or to which Buyer is subject, or
constitute a default under any such material agreement or instrument or result
in the creation or imposition of any Lien upon any Property of Buyer, or any of
its respective Subsidiaries pursuant to the terms of any such agreement or
instrument.



  (d)   Purchased Assets. Immediately prior to the repurchase of any Purchased
Assets by Seller, Buyer was the sole owner of such Purchased Assets and had good
and marketable title thereto, free and clear of all Liens, in each case except
for Liens to be released simultaneously with the repurchase by Seller hereunder.



  27.   NETTING

If Buyer and Seller are “financial institutions” as now or hereinafter defined
in Section 4402 of Title 12 of the United States Code (“Section 4402”) and any
rules or regulations promulgated thereunder,



  (a)   All amounts to be paid or advanced by one party to or on behalf of the
other under this Agreement or any Transaction hereunder shall be deemed to be
“payment obligations” and all amounts to be received by or on behalf of one
party from the other under this Agreement or any Transaction hereunder shall be
deemed to be “payment entitlements” within the meaning of Section 4402, and this
Agreement shall be deemed to be a “netting contract” as defined in Section 4402.



  (b)   The payment obligations and the payment entitlements of the parties
hereto pursuant to this Agreement and any Transaction hereunder shall be netted
as follows. In the event that either party (the “Defaulting Party”) shall fail
to honor any payment obligation under this Agreement or any Transaction
hereunder, the other party (the “Nondefaulting Party”) shall be entitled to
reduce the amount of any payment to be made by the Nondefaulting Party to the
Defaulting Party by the amount of the payment obligation that the Defaulting
Party failed to honor.



  28.   PERIODIC DUE DILIGENCE REVIEW

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Mortgage Loans, for purposes of verifying compliance
with the representations, warranties and specifications made hereunder, or
otherwise, and Seller agrees that upon reasonable (but no less than one
(1) Business Day’s) prior notice unless an Event of Default shall have occurred,
in which case no notice is required, to Seller, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of Seller and/or
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Seller Asset Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including without limitation ordering
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan.
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. Seller agrees to cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession, or under the
control, of Seller. Buyer shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 28 (“Due Diligence Costs”); provided that, (i) in the event that a
Default or an Event of Default shall have occurred or (ii) in the event that
Buyer shall determine the need to confirm compliance with local, state or
federal laws concerning the regulation of predatory lending practices, Seller
shall reimburse Buyer for all Due Diligence Costs for any and all reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with Buyer’s
activities pursuant to this Section 28.



  29.   BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT



  (a)   Each of NCCC, NCRC, NCMC, New Century and Home123 hereby irrevocably
constitutes and appoints Buyer and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Seller hereby gives Buyer the
power and right, on behalf of Seller, without assent by, but with notice to,
Seller, to do the following:



  (1)   in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance
with respect to a Purchased Item or with respect to any other Purchased Items
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Buyer for the purpose of
collecting any and all such moneys due under any such mortgage insurance with
respect to a Purchased Item or with respect to any other Purchased Items
whenever payable;



  (2)   to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;



  (3)   (A) to direct any party liable for any payment under any Purchased Items
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Items;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Items; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Items or any proceeds thereof
and to enforce any other right in respect of any Purchased Items; (E) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Items as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Purchased Items
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as such Seller might do;



  (4)   after a Default or an Event of Default, to direct the actions of
Custodian with respect to the Purchased Items under the Custodial and
Disbursement Agreement; and



  (5)   to execute, from time to time, in connection with any sale provided for
in Section 13, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Purchased Items.

Each of NCCC, NCRC, NCMC, New Century and Home123 hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable. Until the
occurrence of a Default or Event of Default, Buyer shall not direct a Servicer
in its servicing of the Purchased Assets or commence any servicing actions with
respect to the Mortgage Loans pursuant to this Section 28(a). Neither Buyer nor
any of its officers, directors, employers or agents shall be responsible to
Seller for any failure to act hereunder prior to a Default or Event of Default.



  (b)   The powers conferred on Buyer hereunder are solely to protect Buyer’s
interests in the Purchased Items and Purchased Assets and shall not impose any
duty upon it to exercise any such powers. Buyer shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to Seller for any act or failure to act hereunder, except for its or
their own gross negligence or willful misconduct.



  30.   MISCELLANEOUS



  (a)   If there is any conflict between the terms of this Agreement or any
Transaction entered into hereunder and the Custodial and Disbursement Agreement,
this Agreement shall prevail.



  (b)   This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.



  (c)   The captions and headings appearing herein are for included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.



  (d)   Each of NCCC, NCRC, NCMC, New Century and Home123 hereby acknowledges
that:



  (1)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Repurchase Documents;



  (2)   Buyer has no fiduciary relationship to Seller; and



  (3)   no joint venture exists between Buyer and Seller.



  31.   CONFIDENTIALITY

Seller hereby acknowledges and agrees that all information regarding the terms
set forth in any of the Repurchase Documents or the Transactions contemplated
thereby (the “Confidential Terms”) shall be kept confidential and shall not be
divulged to any party without the prior written consent of such other party
except to the extent that (i) it is necessary to do so in working with legal
counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any of the Confidential Terms are in the public domain other than due
to a breach of this covenant, or (iii) in the event of a Default or an Event of
Default Buyer determines such information to be necessary or desirable to
disclose in connection with the marketing and sales of the Purchased Assets or
otherwise to enforce or exercise Buyer’s rights hereunder. The provisions set
forth in this Section 30 shall survive the termination of this Agreement for a
period of one year following such termination. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Repurchase Document,
the parties hereto may disclose to any and all Persons, without limitation of
any kind, the federal income tax treatment of the Transactions, any fact
relevant to understanding the federal tax treatment of the Transactions, and all
materials of any kind (including opinions or other tax analyses) relating to
such federal income tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Buyer or any pricing terms
(including, without limitation, the Pricing Spread, Purchase Percentage and
Purchase Price) or other nonpublic business or financial information (including
any sublimits and financial covenants) that is unrelated to the purported or
claimed federal income tax treatment of the Transactions and is not relevant to
understanding the purported or claimed federal income tax treatment of the
Transactions, without the prior written consent of the Buyer. Buyer acknowledges
that this Agreement will be filed with the SEC.



  32.   CONFLICTS

In the event of any conflict between the terms of this Agreement, any other
Repurchase Document and any Confirmation, the documents shall control in the
following order of priority: first, the terms of the Confirmation shall prevail,
then the terms of this Agreement shall prevail, and then the terms of the other
Repurchase Documents shall prevail.



  33.   SET-OFF

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by applicable
law, upon any amount becoming due and payable by Seller to Buyer hereunder or
otherwise (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all monies and
other property of Seller, any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any and all other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, and in each case at any
time held or owing by Buyer or any Affiliate thereof to or for the credit or the
account of Seller. Buyer agrees promptly to notify Seller after any such set-off
and application made by Buyer; provided that the failure to give such notice
shall not affect the validity of such set-off and application.



  34.   OBLIGATIONS JOINT AND SEVERAL



  (a)   Each of NCCC, NCRC, NCMC, New Century and Home123 hereby acknowledges
and agrees that it shall be jointly and severally liable to Buyer for all
representations, warranties, covenants, obligations and indemnities of Seller
hereunder.



  (b)   Each Seller waives any and all notice of the creation, renewal,
extension or accrual of any of the Repurchase Obligations and notice of or proof
of reliance by the Buyer upon the obligations of such Seller set forth herein or
acceptance of such obligations by such Seller hereunder. Each Seller waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon each other Seller with respect to the Repurchase
Obligations. Each Seller’s obligations shall be construed as continuing,
absolute and unconditional obligations without regard to (i) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Seller against the Buyer,
or (ii) any other circumstance whatsoever (with or without notice to or
knowledge of any Seller) which constitutes, or might be construed to constitute,
an equitable or legal discharge of such Seller for the Repurchase Obligations.
Each Seller hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes such Seller’s subrogation rights, rights
to proceed against such Seller or any other party for reimbursement or
contribution, and/or any other rights of such Seller to proceed against any
other Seller, against any other guarantor, or against any other person or
security.



  (c)   The parties intend that the each Seller’s Repurchase Obligations are
primary obligations and not in the nature of a guaranty or suretyship.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

BUYER:

IXIS REAL ESTATE CAPITAL INC.

By: /s/ Anthony Malanga
Name: Anthony Malanga
Title: Managing Director


By: /s/ Kathy Lynch
Name: Kathy Lynch
Title: Director

     
Address for Notices:
  with a copy to:
9 West 57th Street
New York, NY 10019
Attn: Ray Sullivan
Telecopier No.: (212) 891-3347
Telephone No.: (212) 891-5815
Email: r.sullivan@ixiscm.com
  9 West 57th Street
New York, NY 10019
Attn: Al Zakes, Esq., General Counsel
Telecopier No.: (212) 891-1922
Telephone No.: (212) 891-6137
Email: albert.zakes@ixiscm.com
 
   
 
  and with a copy to:
 
  9 West 57th Street
New York, NY 10019
Attn: Michael Friedman
Telecopier No.: (212) 891-6143
Telephone No.: (212) 891-6261
Email: m.friedman@ixiscm.com

SELLER:

NEW CENTURY MORTGAGE CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808
Email: kdwyer@ncen.com

NC CAPITAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808
Email: kdwyer@ncen.com

NC RESIDUAL II CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808
Email: kdwyer@ncen.com

NEW CENTURY CREDIT CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808
Email: kdwyer@ncen.com

HOME123 CORPORATION

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808
Email: kdwyer@ncen.com

The undersigned guarantor hereby (a) consents and agrees to the foregoing Fourth
Amended and Restated Master Repurchase Agreement, dated as of October 11, 2005
(the “Repurchase Agreement”), and (b) acknowledges that the terms of the
Repurchase Agreement shall be covered by the Guaranty, as defined therein:

NEW CENTURY FINANCIAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


By: /s/ Edward F. Gotschall
Name: Edward F. Gotschall
Title: Vice Chairman — Finance

2